DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

CONTRATO DE EXPLOTACION MINERA.

OTORGADO POR
EL MINISTERIO DE RECURSOS NATURALES NO
RENOVABLES

A FAVOR DE

LA COMPANTA ECUACORRIENTE S. A,

CUANTIA: INDETERMINADA
(DI: 10a.11a,  COPIAS)
ECC.

DOP OOOOH CS SOOO OOOOH ODCOOOOOOOOOOOOOOOOOOCOOOOOO4E

Escritura No.: 925.4

Contrato-Ecuacorriente

En el Distrito Metropolitano de Quito, capital de la Repuiblica del Ecuador,
hoy dia cinco ( 5 ) de Marzo del afio dos mil doce, ante mi Doctora PAOLA
ANDRADE TORRES, Notaria Cuadragésima Encargada del Cantén Quito,
comparecen: El Estado Ecuatoriano a través del MINISTERIO. DE
RECURSOS NATURALES NO RENOVABLES representado por el sefior

* Wilson Marcelo Pastor Morris en su calidad de Ministro; y, por otra parte,

4
‘la compaiiia ECUACORRIENTE S. A,, representada por el sefior Li
7 Dongqing, en su calidad de Apoderado General. segln consta de los

Ky documentos habilitantes que se agregan; bien instruidos por mi la Notaria

“Ta v.AQkre el objeto y resultados de esta escritura publica, a la que proceden de 45

S

fl
una manera libre y voluntaria.- Los comparecientes son mayores de edad, de
nacionalidad ecuatoriana el primero y china el segundo, quien por no ser
inteligente en el idioma espafiol comparece acompafiado de la sefiorita Chen
Qi, en calidad de perito intérprete, quien es conocedora del idioma mandarin
y espafiol, domiciliados en esta ciudad de Quito, legalmente capaces para
contratar y obligarse a quienes de conocer doy fe, en virtud de haberme
exhibido sus documentos de identificacién, cuyas copias se adjuntan a este
instramento publico; y, me piden que eleve a escritura publica el contenido
de la minuta que me entregan cuyo tenor literal y que transcribo es el
siguiente: SENOR NOTARIO: En el registro de escrituras ptblicas a su
cargo sirvase incorporar una de CONTRATO DE EXPLOTACION
MINERA ENTRE EL ESTADO ECUATORIANO Y ECUACORRIENTE
S.A. al tenor de las siguientes clausulas:s COMPARECIENTES.-
Comparecen a la celebracion del presente Contrato de Explotacién Minera.
de acuerdo a lo establecido en los articulos treinta y nueve y cuarenta y uno
de la Ley de Minerfa, por una parte, el Estado Ecuatoriano a través del
MINISTERIO DE RECURSOS NATURALES NO RENOVABLES
representado por el sefior Wilson Marcelo Pastor Morris en su calidad de
Ministro, nombrado mediante Decreto Ejecutivo numero trescientos treinta y
dos de veinte y uno de abril del dos mil diez. que se adjunta como
habilitante, conforme las atribuciones establecidas en los articulos seis y
siete de la Ley de Mineria, a quien en adelante se le denominara el Estado; y,
por otra parte, la compafiia ECUACORRIENTE S. A., representada por el
sefior Li Donggqing, en su calidad de Apoderado General, de conformidad
con el poder general que se adjunta como habilitante, y debidamente
autorizado por la Junta General de Accionistas mediante acta de fecha
dieciocho de febrero del dos mil once, a la cual en adelante se le denominara

el Concesionario Minero. Los comparecientes convienen en suscribir el

uy’

RA AHH AAARHRA AHA AHA AAARAAAHRAARAAAA DH AA AAA AAHAAAAAAAAALAAE
SOCHOHSHHOHTSSOHSSSVSSE

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

presente Contrato al tenor de las siguientes clAusulas: CAPITULO UNO:
DE LOS ANTECEDENTES Y DECLARACIONES.- CLAUSULA
PRIMERA: ANTECEDENTES.- UNO PUNTO UNO. EI Concesionario
Minero es titular de la Concesién Minera denominada Mirador 1
(acumulada) (cédigo 500807). resultante de la acumulacién material de las
concesiones mineras denominadas Mirador | (Codigo 500807) y Mirador 2
(Cédigo 500805); aprobada mediante Resolucién ntimero cero cero uno-dos
mil doce del Viceministerio de Minas, de fecha dieciseis de enero del dos
mil doce, e inscrita en el Registro Minero de Zamora Chinchipe el diecisiete
de enero del dos mil doce.- UNO PUNTO DOS. De conformidad con lo
establecido en la Ley de Minerfa, el quince de diciembre del dos mil diez, el
Concesionario Minero presenté ante el Viceministerio de Minas, la
notiticacién de su paso a la etapa de evaluacién econdmica del yacimiento de
las Concesiones Mineras: Mirador 1 (Codigo 500807) y Mirador 2 (Codigo
500805).- UNO PUNTO TRES. Mediante Oficio ntimero cero cero uno-
SNCM-dos mil diez de veinte y ocho de diciembre del dos mil diez, el
Subsecretario Nacional de Contratacién Minera, comunica al Director
Ejecutivo de la Agencia de Regulacién y Control Minero (ARCOM), la
notificacién de inicio del periodo de Evaluacién Econémica del Yacimiento
de las concesiones Mirador] y Mirador 2 de la compaiiia

ECUACORRIENTE S. A. para su revision y anélisis e informe respectivo.-

UNO PUNTO CUATRO. Mediante Oficio ntimero cero cero cero once-

cero catorce-ARCOM-CGM-SCMN-E-dos mil once de siete de enero del

dos mil once, el Director Ejecutivo de la ARCOM comunica al Subsecretario

Nacional de Contratacién Minera en relacion a su comunicaci6n de veinte y

} ocho de diciembre del dos mil diez, las observaciones de la informacion

: g enviada- UNO PUNTO CINCO. Mediante Oficio numero quince-VM-dos

mil once de once de enero del dos mil once, el Viceministro de Minas,

/

solicita informacion relativa a la exploracién de las concesiones mineras
Mirador 1 y Mirador 2, a la compafiia ECUACORRIENTE S. A.- UNO
PUNTO SEIS. Mediante Oficio mimero ocho-SUNCOMI-dos mil once de
veinte y seis de enero del dos mil once, el Viceministro de Minas envia al
Director Ejecutivo de la ARCOM los informes finales de exploracién de las
concesiones mineras Mirador 1 y Mirador 2, de conformidad con las
observaciones realizadas por la ARCOM mediante oficio de siete de enero
del dos mil once.- UNO PUNTO SIETE. Mediante Oficio nimero GG-
once-cero cero tres de veinte y seis de enero del dos mil once, la compafiia
ECUACORRIENTE S. A. presenta el Estudio de Factibilidad actualizado a
treinta mil toneladas por dia (TPD).- UNO PUNTO OCHO. Mediante
Oficio ntimero diez-SUNCOMI-dos mil once de veinte y siete de enero del
dos mil once, el Viceministro de Minas, remite al Director Ejecutivo de la
ARCOM el Estudio de Factibilidad actualizado presentado por
ECUACORRIENTE S. A- UNO PUNTO NUEVE. Mediante Oficio
numero ARCOM-DE-dos mil once-cero cero cero treinta y nueve de dos de
febrero del dos mil once. el Director Ejecutivo de la ARCOM, solicita a la
compaiiia ECUACORRIENTE S. A. un alcance a la informacion presentada
el veinte y seis de enero del dos mil once.- UNO PUNTO DIEZ. Mediante
Oficio namero GG-once-cero diez de cuatro de febrero del dos mil once
presentado el siete de febrero del dos mil once, la compafiia
ECUACORRIENTE S. A. presenté al Director Ejecutivo de la ARCOM, las
aclaraciones solicitadas en el oficio de dos de febrero del dos mil once.-
UNO PUNTO ONCE. Mediante Oficio ntimero ARCOM-SCMN-T-dos mil
once-cero cero sesenta y cinco de once de febrero de! dos mil once, la
ARCOM communica al Viceministro de Minas, el informe de la revisién de la
documentacién presentada por ECUACORRIENTE S. A. de conformidad

con la Disposicién Transitoria Tercera del Reglamento General a la Ley de
ea
= 4

AAA AAA RAR AAR AR A AAA AAA LAAAARAAAAAAR AAA AKA HA
BE SSLOOHHSHSHOHNHOHOKSOHHDOSOSESOHROSHOEOEEHEOROERSSOOE

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E) CANTON QUITO

Mineria, respecto a que la documentacién remitida por el titular minero
cumple con lo solicitado.- UNO PUNTO DOCE. Con Oficio numero OF-
cien-VM-dos mil once de fecha quince de febrero del dos mil once, el
Viceministro de Minas, dispuso y notificé a ECUACORRIENTE S. A. el
inicio de la negociacién del Contrato de Explotacién Minera. UNO
PUNTO TRECE. Mediante Oficio cinco-SUNCOMI-dos mil once de
veinte y seis de enero del dos mil once, Oficio Circular numero seis-
SUNCOMI-dos mil once de veinte y seis de enero del dos mil once, Oficio
numero siete-SN-CM-dos mil once de veinte y tres de mayo del dos mil
once. Oficio nimero ST-DM-dos mil once cuatrocientos doce de trece de
septiembre del dos mil once y OF-veinte y dos-SN-CM-dos mil once de doce
de septiembre del dos mil once, Oficio sn de tres de enero del dos mil doce
y¥ Oficio OF-cuatro-ARCOM-dos mil doce de cinco de enero del dos mil
doce, el Ministro de Recursos Naturales No Renovables designd su Equipo
Negociador.- UNO PUNTO CATORCE. Mediante comunicaciones de
fecha veinte y seis de enero del dos mil once, veinte y siete de octubre del
dos mil once y dieciocho de enero del dos mil doce, ECUACORRIENTE S.
A. design su Equipo Negociador.- UNO PUNTO QUINCE. Mediante
Acuerdo Ministerial numero doscientos sesenta y dos de fecha dieciocho de
abril del dos mil once, publicado en el Registro Oficial mamero cuatrocientos
cuarenta y cuatro del diez de mayo del dos mil once, el Ministro de Recursos
Naturales No Renovables aprobé el Modelo de Contrato de Explotacién
Minera de conformidad con el articulo cuarenta y uno de la Ley de Mineria.-
UNO PUNTO DIECISEIS. Mediante comunicacién EC-P-once-cero cero
dos del dieciocho de noviembre del dos mil once, ECUACORRIENTE S. A.
dentro del avance de las negociaciones presenta al Viceministro de Minas el
Estudio de Factibilidad de 60.000 TPD y Plan General de Trabajo e
Inversiones.- UNO PUNTO DIECISIETE. Mediante Oficio nimero OF- v*

uno-ARCOM-CGEEM-dos mil doce, de fecha trece de enero del dos mil
doce, la ARCOM remite el informe técnico econémico al Viceministro de
Minas el que concluye que el Estudio de Factibilidad de 60.000 TPD, es
viable técnica y econdmicamente.- UNO PUNTO DIECIOCHO. Mediante
Acuerdo Ministerial namero trescientos veinte y tres de veinte y dos de
febrero del dos mil doce, el Ministerio de Recursos Naturales No Renovables
expide el Instructivo de auditorfa, calculo de regalias y beneficios de la
actividad minera metalica.- UNO PUNTO DIECINUEVE. Con fecha diez
de febrero del dos mil doce, los Equipos Negociadores de las Partes
aprobaron y suscribieron el Acta de Terminacién de Negociaciones.- UNO
PUNTO VEINTE. Mediante comunicacién de diez de febrero del dos mil
doce, el Concesionario Minero presenté ante el Viceministerio de Minas la
solicitud para la declaracién del inicio de la etapa de explotacion de la
concesién minera Mirador | (acumulada) Codigo 500807.- UNO PUNTO
VEINTE ¥ UNO. Mediante Oficio numero OF-dieciseis-ARCOM-dos mil
doce, de fecha quince de febrero del dos mil doce, el Director Ejecutivo de la
ARCOM emite el informe previo para la declaracién del inicio de la etapa de
explotacién; y, mediante Oficio ntimero OF-diecinueve-ARCOM-dos mil
doce, de fecha veinte y dos de febrero del dos mil doce emite el informe
previo para la consiguiente suscripcién del Contrato de Explotacion Minera
conforme el articulo nueve literal c) de la Ley de Mineria- UNO PUNTO
VEINTE Y DOS. Mediante Resolucion ntimero cero cero dos-dos mil doce
de fecha quince de febrero del dos mil doce, el Viceministro de Minas,
declaré el Inicio de la Etapa de Explotacién, la misma que fue inscrita en el
Registro Minero de Zamora el diecisiete de febrero del dos mil doce.- UNO
PUNTO VEINTE Y TRES. El Jefe del Equipo Negociador convoco al
Comité Especial de Mineria, mediante Oficio Circular mimero EN-sesenta y

siete-dos mil doce de fecha diez de febrero del dos mil doce, a la
VIF
6

x

RRA A EEA RA DARE AAA LRH ARAL AAA LAA LAA AAAA AAA A AAA AA RA
©000000000000000 oe dd Od0d01

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

presentacién del Informe Final del Proceso de Negociacién, el Acta de
Terminacién de Negociaciones suscrita por los Equipos Negociadores para el
Contrato de Explotacién Minera y el Proyecto de Contrato de Explotacién
Minera acordado. el trece de febrero del dos mil doce.- UNO PUNTO
VEINTE Y CUATRO. El Comité Especial de Mineria con fecha trece de
febrero del dos mil doce, tomé conocimiento del Informe Final del Proceso
de Negociacién, el Acta de Terminacion de Negociaciones suscrita por los
Equipos Negociadores para el Contrato de Explotacion Minera; y, con fecha
veinte y dos de febrero del dos mil doce aprobé el Informe Final, el Proyecto
de Contrato de Explotacién Minera acordado, y por tanto recomend6 al sefor
Ministro de Recursos Naturales No Renovables la suscripcién del Contrato
de Explotacién Minera.- CLAUSULA SEGUNDA: DECLARACIONES.-
DOS PUNTO UNO. Declaraciones del Concesionario Minero.- Dos
punto uno punto uno. El Concesionario Minero declara expresamente que
no se halla incurso en ninguna prohibicion, ni inhabilidad para contratar con
el Estado.- Dos punto uno punto dos. El Concesionario Minero cuenta con
todas las autorizaciones societarias y otras que, en derecho son necesarias,
para la celebracién del presente Contrato.- Dos punto uno punto tres. El
Concesionario Minero sera responsable de conformidad con la Legislacién
Aplicable y este Contrato, de cualquier riesgo o siniestro relacionado con la
seguridad y mantenimiento del Area del Contrato durante la ejecucion del
Contrato, asi como de su personal y el de sus Subcontratistas, y los
materiales, equipos y bienes propiedad del Concesionario Minero y de sus
Subcontratistas ubicados en el Area del Contrato.- Dos punto uno punto
cuatro, El Concesionario Minero declara que, por si mismo 0 a través de sus
Subcontratistas, posee toda la experiencia, calificaciones, equipo técnico y
sistemas adecuados y necesarios para ejecutar sus obligaciones bajo este

Contrato, de conformidad con los términos y condiciones estipulados en el wy
mismo.- Dos punto uno punto cinco. El Concesionario Minero, mediante
este Contrato, declara que el Mineral Principal es cobre y los Minerales
Secundarios son oro y plata, que explotara, beneficiara. transportara y
comercializard, por lo que, de encontrarse otros minerales comercialmente
explotables, en forma posterior a la celebracién de este Contrato. el
Concesionario Minero debera declararlos al Ministerio Sectorial a fin de que
se celebren las Adendas Modificatorias que correspondan, de conformidad
con las disposiciones constantes en el presente Contrato- DOS PUNTO
DOS. Declaraciones del Estado.- Dos punto dos punto uno. El Estado a
través del Ministerio Sectorial, tiene la capacidad y poderes suficientes para
la suscripcién de este Contrato.- Des punto dos punto dos. El Estado
declara que se ha cumplido con todos los procedimientos y se ha contado
con todas las autorizaciones necesarias, que garantizan la validez y
legitimidad de este Contrato de acuerdo con la Legislacion Aplicable.- Dos
punto dos punto tres. Los recursos naturales no renovables del territorio del
Estado, incluyendo los yacimientos minerales, pertenecen a su patrimonio
inalienable, irrenunciable e imprescriptible- Dos punto dos punto cuatro.
El titulo minero, sin perder su caracter personal, confiere al Concesionario
Minero el derecho exclusivo a prospectar, explorar, explotar, beneficiar,
fundir, refinar, comercializar y enajenar todas las sustancias minerales que
puedan existir y obtenerse en el area de la Concesién, haciéndose
beneficiario de los réditos econdmicos que se obtengan de dichos procesos,
para lo cual podré aprovechar y disponer como duefio de los minerales que
explotare desde el momento en que éstos sean extraidos de la Mina. El
Estado participara en los beneficios del aprovechamiento de estos recursos,
en los términos previstos en este Contrato y en la Legislacion Aplicable.-
Dos punto dos punto cinco. De conformidad con lo establecido en el

articulo trescientos trece (313) de la Constitucién de la Reptblica, se
8

AMLAAAAAAHAAARKRAARAAAAAAANARAAAAARAARAAAAARAAAARHRAAAAEAEOE
eet

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

considera sector estratégico a los recursos naturales no renovables.- Dos

eeeeeee

Punto dos punto seis. El Estado garantizara que los mecanismos de
produccién, consumo y uso de los recursos naturales y la energfa preserven y
recuperen los ciclos naturales y permitan condiciones de vida con dignidad.-
CLAUSULA TERCERA: MARCO LEGAL DE LA
CONTRATACION.- TRES PUNTO UNO. Del marco legal.- Tres punto

uno punto uno. La Legislacién Aplicable a este Contrato es la Constitucién
de la Republica del Ecuador, la Ley de Mineria, los tratados internacionales

ratificados por e] Ecuador, leyes, reglamentos, decretos, ordenanzas, asi

como cualquier otra norma emitida o que se emita de conformidad con la ley

COCO OO COCO

© cualquier autorizacién del Estado legalmente otorgada al Concesionario

Minero (en adelante, la “Legislacion Aplicable”).- Tres punto uno punto
dos. Los derechos y obligaciones de las Partes segtin este Contrato,
incluyendo cualquier anexo, se ejecutaran de acuerdo con la Legislacién
Aplicable.- Tres punto uno punto tres. La normativa supletoria aplicable a

este Contrato es la: ambiental, administrativa, contencioso-administrativa; de

e0eeee

soberania alimentaria; tributaria; penal; procesal penal; de empresas
publicas; societaria; civil; procesal civil; de gobiernos auténomos

descentralizados; de patrimonio cultural y mds normativa de la legislacion

positiva ecuatoriana aplicable al sector geolégico minero~ Tres punto uno

punto cuatro. A falta de normativa nacional en materia minera, el

Concesionario Minero deberd aplicar las Buenas Practicas de la Industria

Minera Internacional.- Tres punto uno punto cinco. El presente Contrato

lleva implicita ja renuncia a toda reclamacién diplomatica en los términos

establecidos en el articulo trescientos siete de la Constitucién de la Reptblica
del Ecuador.- Tres punto uno punto seis. Las Partes reconocen que por el
monto de las Inversiones, el Concesionario Minero ha solicitado y el Estado

ha aceptado la negociacién de un Contrato de Inversién. en los términos del ~
9

GS

Cédigo Organico de la Produccién, Comercio e Inversiones y Ja Legislacién
Aplicable. Este Contrato de Inversién incluye, principalmente, las garantias,
seguridades, beneficios e incentivos que ampararan a la Inversién a
realizarse.- TRES PUNTO DOS. Documentos de este Contrato.- Tres
punto dos punto uno. Documentos Habilitantes.- Son documentos
habilitantes de este Contrato los siguientes: a) Decreto Ejecutivo mimero
trescientos treinta y dos de veinte y uno de abril del dos mil diez, de
nombramiento del representante del Ministerio Sectorial; b) Copia
certificada del poder general del representante legal del Concesionario
Minero; ¢) Acta del organo competente del Concesionario Minero, que
autoriza al compareciente, la celebracién del Contrato; d) Copia certificada
del titulo de la Concesién Minera; e) Resolucién numero cero cero dos-dos
mil doce de fecha quince de febrero del dos mil doce, mediante el cual el
Viceministro de Minas declaré el inicio de la Fase de Explotacion; f) Copia
del Registro Unico de Contribuyentes del Concesionario Minero; g)
Certificado otorgado por la Superintendencia de Compajfiias que acredita la
existencia legal de la persona juridica del Concesionario Minero; h)
Certificado con el historial de la titularidad de la Concesion Minera del cual
se desprenda su vigencia y la existencia de gravamenes, prendas, cesiones en
garantia y contratos de la Concesién Minera, otorgado por el Registro
Minero; i) Licencia ambiental aprobada por la Autoridad Ambiental
Nacional para la fase de exploracién; j) Licencia ambiental para la fase de
explotacion y aprobacién de los términos de referencia (TDRs) para
licenciamiento ambiental para la fase de beneficio; y. k) Certificacién de
cumplimiento del articulo veinte y seis, literal f de la Ley de Mineria
otorgada por la Secretaria Nacional del Agua-Demarcacién Hidrografica del
Santiago.- Tres punto dos punto dos. Anexos: Forman parte integrante del
presente Contrato los siguientes anexos: Anexo A: Especificaciones y

ve

, 16

v
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

delimitacién de la Concesién Minera, Area del Contrato, Areas de

Actividades Relacionadas y Areas de Proteccién.- Anexo B: Plan General de

Trabajo e Inversiones acordado entre las Partes,- Anexo C: Formato de
Garantia de la Casa Matriz.- Anexo D: Detalle de Accionistas del

Concesionario Minero, emitido por la Superintendencia de Compaiiias.-

©0006 000800000

Anexo E: Areas de Influencia del Proyecto Minero establecidas en el

Estudio de Impacto Ambiental aprobado por la Autoridad Ambiental

Nacional.- Anexo F: Especificaciones Econémicas.- Anexo G: Acta de
Terminacién de Negociaciones para el Contrato de Explotacién Minera.-
Anexo H: Instructivo de auditoria, calculo de regalias y beneficios de la
actividad minera metdlica; y, Reglamento de contabilidad para la mineria

metalica a gran escala para los contratos de explotacién minera.- Anexo I:

Cartas de intencién y/o acuerdos alcanzados con las autoridades de

electricidad, puertos, etcétera, para el desarrollo de la infraestructura
requerida.- Anexo J: Pronunciamiento favorable del Procurador General del
Estado mediante el cual se autoriza al Estado Ecuatoriano a someter las
controversias originadas en el presente Contrato a arbitraje internacional.-
CLAUSULA CUARTA: NATURALEZA E INTERPRETACION DE
ESTE CONTRATO.- CUATRO PUNTO UNO. Naturaleza. Este
Contrato de Explotacién Minera es un contrato administrativo regulado por
la Legislacion Aplicable y es accesorio a la Concesién Minera otorgada
mediante titulo minero otorgado previamente al Concesionario Minero por el
Estado ecuatoriano. El presente Contrato no se sujeta a las normas de la Ley
Organica del Sistema Nacional de Contratacion Publica y sus normas
regulatorias. CUATRO PUNTO DOS. Interpretacién.En caso de
contradicciones entre este Contrato y la Legislacién Aplicable, seran estas
ultimas disposiciones las que prevaleceran sobre este Contrato.-Los términos

de este Contrato deben interpretarse de acuerdo a la Legislacién Aplicable,
WH”

AN

9900800 OOC OOOO OOHOCOOOD0E®
en un sentido literal, en el contexto del mismo y cuyo objeto revele
claramente la intencion de las Partes. Los titulos y el orden de las clausulas y
sub-cldusulas solo tienen propdésito de identificacién y referencia.- Cualquier
tolerancia relativa a falta de cumplimiento de las obligaciones establecidas
en este Contrato, en ningtin caso implicara renuncia al derecho posterior de
reclamar su cumplimiento ni cambio 0 alteracién de sus estipulaciones, y tal
hecho no constituira precedente para la interpretacion de este Contrato, ni
fuente de derechos a favor de la Parte que incumplidé las obligaciones.-
CUATRO PUNTO TRES. Normas de Interpretacién. Para el caso en que
se requiera interpretar alguna estipulacién del presente Contrato se aplicaran
los siguientes criterios: Cuatro punto tres punto uno. Cuando los términos
se hallan definidos en la Legislacién Aplicable, se estard a tal definicién.-
Cuatro punto tres punto dos. Si no estan definidos en la Legislacion
Aplicable, se sujetara a lo estipulado en e) Contrato en su sentido literal y
obvio, de conformidad con el objeto contractual y la intencién de los
contratantes.- Cuatro punto tres punto tres. En su falta o insuficiencia se
aplicaran las normas contenidas en el Titulo XII del Libro IV del Codigo
Civil, “De la Interpretacion de los Contratos”.- Cuatro punto tres punto
cuatro. En caso de que existan contradicciones o conflictos entre las
estipulaciones de este Contrato y sus anexos, prevaleceran las estipulaciones
del texto del Contrato y si las contradicciones fueren entre los textos de los
anexos del Contrato se seguiran las normas de interpretacién del Codigo
Civil y las del presente Contrato.- Cuatro punto tres punto cinco. Los
términos definidos se encuentran escritos con maytiscula la letra inicial y
tendran el significado que se indica en ef numeral cuatro punto cinco (4.5) de
esta Cldusula.- Cuatro punto tres punto seis. Las palabras escritas en
singular incluirdn el plural y viceversa, y las escritas en un género incluiran

los.otros dos, en la medida que el contexto de este Contrato lo requiera.-
< D

Ne ee ee
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

CUATRO PUNTO CUATRO. Idioma. Este Contrato ha sido redactado y
suscrito por las Partes en idioma castellano y dicha versién ser considerada
para todos sus efectos como la unica valida.- Las comunicaciones que se
cursaren las Partes, asi como la informacién requerida por la Legislacion
Aplicable, seran redactadas en idioma castellano, inclusive aquellos reportes
de naturaleza técnica que deban ser presentados a la autoridad competente

aunque, por su indole altamente especializada, hayan sido Ppreparados en otro

idioma, en cuyo caso, el Concesionario Minero debera acompaiiar con una

traducci6n al castellano, efectuada a su costo.- De igual modo la contabilidad
del Concesionario Minero sera levada en idioma castellano. CUATRO

PUNTO CINCO. Definiciones. En el presente Contrato, los términos

siguientes en maylscula inicial tendran el significado que se indica a

continuacién: Cuatro punto cinco punto uno. Afio Fiscal: Es el periodo de

doce (12) meses comprendido entre el primero (1) de enero al treinta y uno
(31) de diciembre, conforme lo establecido en el articulo siete (7) de la Ley
de Régimen Tributario Interno.- Cuatro punto cinco punto dos. Ajuste
Soberano: De conformidad con lo establecido en el articulo trescientos
diecisiete de la Constitucién de la Republica, constituye la contribucion
monetaria no tributaria establecida por la ARCOM y notificada al Servicio
de Rentas Internas que deberd realizar el Concesionario Minero a favor del
Estado ecuatoriano, cuando corresponda, a efectos de garantizar el
Porcentaje minimo del beneficio econémico del Estado en el
aprovechamiento de los minerales que se exploten.- Cuatro punto cinco
punto tres. ARCOM: Es la Agencia de Regulacién y Control Minero

creada conforme lo dispuesto en el articulo ocho (8) de la Ley de Mineria,

adscrita al Ministerio Sectorial, cuyas atribuciones constan en el articulo

nueve (9) de la Ley de Minerja.- Cuatro punto cinco punto cuatro. Area

de Contrato: Es el ambito espacial que corresponde al area de la Concesién -

13°
\
——

i

Minera, donde el Concesionario Minero debera ejecutar las operaciones,

trabajos y labores mineras destinadas a la preparacién y desarrollo del

yacimiento y a la extraccién de los minerales del yacimiento. A mas de estas
actividades el Concesionario Minero también podra ejecutar actividades de
Exploracién Complementaria y Confirmatoria. De conformidad con el
Articulo treinta y nueve de la Ley de Mineria, esta drea no podré exceder las
cinco mil hectareas. Sobre esta drea el Concesionario Minero podra solicitar
la constitucion de las servidumbres y amparo administrativos que sean
necesarios y conforme la Legislacién Aplicable- Cuatro punto cinco
punto cinco. Area de Actividades Relacionadas: Es el ambito espacial
necesario fuera del Area de Contrato en la cual se encuentra ubicada la
infraestructura civil (campamentos. bodegas, polvorines), relaveras,
escombreras, plantas de beneficio, plantas de energia, y otras cuya
graficacién consta en el Anexo A, u otras representativas, relacionadas
directamente con la ejecucién de las actividades mineras objeto del Contrato,
incluyendo las Areas de Proteccién. Al ser un 4rea relacionada con la
ejecucién de este Contrato, sin que requiera estar ubicada dentro de
concesiOn minera, tanto esta area como todo le que en ella se encuentre,
gozan de la proteccién por parte del Estado conforme a la Legislacién
Aplicable y este Contrato, pudiendo el Concesionario Minero solicitar la
constitucion de las servidumbres y amparo administrativo que sean
necesarios. Durante la vigencia del presente Contrato y sus renovaciones, el
Ministerio Sectorial no otorgara concesiones sobre esta Area.- Cuatro punto
cinco punto seis. Area de Protecci6n.- Es el ambito espacial parte del Area
de Actividades Relacionadas, cuya graficacién consta en el Anexo A, la cual
sirve para proteger y garantizar al Proyecto Minero de cualquier tipo de
perturbacién que impida su normal ejecucién: asi como para garantizar la

seguridad de las personas alrededor del Proyecto y de las operaciones. La

PSHHOHOSHHOHOSHHSHHSTHHODOHOHSOSHSOEHSODOCHHOOROOEOHLODDI

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E) CANTON QUITO

propiedad de estas areas puede pertenecer al propio Concesionario Minero,
al Estado, a areas especiales, bosques protectores, comunidades, poblados y
a terceros en general. La extension de esta area no se halla sujeta a limites.
Al ser un area necesaria para la ejecucién de este Contrato goza de la
proteccién por parte del Estado conforme a la Legislacion Aplicable y este
Contrato, pudiendo el Concesionario Minero solicitar la constitucién de las
servidumbres y acciones de amparo administrativo que sean necesarios.-
Cuatro punto cinco punto siete. Area de Influencia del Proyecto Minero:
Comprende el ambito espacial en donde se manifiestan los posibles
impactos, positivos y negativos, ambientales y socioculturales ocasionados
por las actividades mineras, dentro y fuera de la Concesién Minera,
conforme lo establecido en el ELA, aprobado por !a Autoridad Ambiental
Nacional y definido acorde con el articulo doce (i2) literal b) del
Reglamento Ambiental para Actividades Mineras, que forma parte del
presente Contrato como Anexo E.- Cuatro punto cinco punto ocho.
Autoridad Ambiental Nacional: Es el Ministerio del Ambiente, Cartera de
Estado encargado de controlar, fiscalizar y auditar la gestion socio-
ambiental, que realizara la evaluacién, aprobacién de los estudios
ambientales, licenciamiento y el seguimiento de las actividades mineras en
todo el territorio ecuatoriano de conformidad con la Legislacién Aplicable.-
Cuatro punto cinco punto nueve. Beneficio: Consiste en el conjunto de
procesos fisicos, quimicos y/o metalirgicos a los que se someten los
minerales producto de la explotacién con el objeto de elevar la concentracién
de los mismos.- Cuatro punto cinco punto diez. Buenas Practicas de la
Industria Minera Internacional: Se entienden como buenas practicas,
procedimientos, normas y métodos confiables y seguros generalmente
utilizados en la industria minera internacional, por operadores prudentes en

condiciones y circunstancias similares a aquellas experimentadas en relacién -
al Proyecto Minero y en consideracién con la ubicacién geografica de este
Proyecto.- Cuatro punto cinco punto once. Cambio de Control: Es el
cambio de la persona o las personas juridicas que tenia o tenjan el Control
del Concesionario Minero por una o varias personas que asuman este
Control.- Cuatro punto cinco punto doce. Casa Matriz: Para efecto de
emision de la garantia establecida en el Anexo C, se considerara como Casa
Matriz del Concesionario Minero, en ultima instancia, a la compafiia CRCC
~ Tongguan Investment Co., Ltd. (China).- Cuatro punto cinco punto
trece. Cierre de Operaciones: Terminacién de actividades mineras 0
desmantelamiento de las instalaciones utilizadas en cualquiera de las fases de
la actividad minera, si no fueren de interés publico, incluyendo la reparacion
ambiental de acuerdo al plan de cierre debidamente aprobado por la
Autoridad Ambiental Nacional- Cuatro punto cinco punto catorce.
Comercializacién: Consiste en la compraventa de minerales 0 la celebracion
de otros contratos que tengan por objeto la transferencia de cualquier
producto resultante de las actividades mineras.- Cuatro punto cinco punto
quince. Concesién Minera: Es aquella detallada en la clausula primera de
este Contrato, incluyendo sus modificaciones.- Cuatro punto cinco punto
dieciséis. Concesionario Minero: Es la compaiiia ECUACORRIENTE S

Es la actividad

A. Cuatro punto cinco punto diecisiete. Construcci
minera destinada a establecer las instalaciones para la: extraccién,
procesamiento, transporte, abastecimiento energético y acceso vial a la Mina
y sus instalaciones asociadas.- Cuatro punto cinco punto dieciocho.
Consultor: Son las personas naturales 0 juridicas, nacionales o extranjeras.
independientes y de reconocido prestigio respecto al asunto materia de la
consulta, para los fines previstos en la clausula Vigésima Séptima.- Cuatro
punto cinco punto diecinueve. Contaminacién: Es la presencia en el

ambiente de sustancias, elementos, energia 0 combinacién de ellas en
(G 16

a

COOCCOOCCOCCOCS

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

concentraciones y permanencia superiores o inferiores a las establecidas en
la Legislacion Aplicable.- Cuatro punto cinco punto veinte. Contrato: Es
el presente Contrato de Explotacién Minera.- Cuatro punto cinco punto
veinte y uno. Control: Significa, cuando es utilizado en relacién con la
persona juridica identificada como el Concesionario Minero, la facultad de
dirigir la administracién o las politicas de dicha persona juridica
directamente. A efectos de este Contrato, cuando una persona juridica posee
directa o indirectamente mas del cincuenta por ciento (50 %) de los poderes
de voto del Concesionario Minero, se considera que aquella tiene el control
de esa persona juridica. Se entiende que los términos “que controla” y
“controlado” tienen el sentido correspondiente.- Cuatro punto cinco punto
veinte y dos. Dafio Ambiental: Es toda pérdida, disminucidn, detrimento 0
menoscabo significativo de las condiciones preexistentes en el medio
ambiente 0 uno de sus componentes que afecta al funcionamiento del
ecosistema o a la renovabilidad de sus recursos.- Cuatro punto cinco punto
veinte y tres. Daiio Social: Son los dafios ocasionados a la salud humana, al
paisaje, al sosiego piblico y a los bienes piblicos o privados, directamente
por Contaminacién.- Cuatro punto cinco punto veinte y cuatro. ELA: Es
el Estudio de Impacto Ambiental que corresponde a un estudio técnico de
caracter multidisciplinario destinado a predecir, identificar, valorar y corregir
los efectos ambientales que la actividad minera pueda causar sobre su
entorno, la calidad de vida del hombre y el medio natural.- Cuatro punto
cinco punto veinte y cinco. Estudio de Factibilidad: Es el documento que
consolida y desarrolla las siguientes etapas: seleccién del método de
explotacion y procesamiento, seleccién del tamatio de la mina y de la planta,
determinacién de las reservas (recursos econdmicamente explotables), plan
minero (desarrollo, extraccién y  produceién), determinacién del

equipamiento e infraestructura, determinacién de las inversiones,

7°

\,
\-
4
determinacién de costos de produccién y comercializacién, determinacion
del flujo de caja y rentabilidad del proyecto. aspectos legales (propiedad,
agua, energia, accesos, etcétera), aspectos sociales y ambientales. El cual se
encuentra aprobado mediante Oficio namero OF-uno-ARCOM-CGEEM-dos
mil doce, de fecha trece de enero del dos mil doce.- Cuatro punto cinco
punto veinte y seis. Exploracién Complementaria: Métodos de
exploracién y labores geolégico mineras que permiten establecer nuevas
zonas mineralizadas que no han sido identificadas en el Estudio de
Factibilidad y que pueden incrementar recursos y reservas en el Area de
Contrato. Esta actividad exploratoria especifica no esta sujeta al
cumplimiento del articulo treinta y ocho (38) de la Ley de Mineria, por
cuanto se realiza dentro de la fase de explotacion y es parte del Plan General
de Trabajo e Inversiones.- Cuatro punto cinco punto veinte y siete.
Exploracién Confirmatoria: Métodos de exploracién y labores geoldgico
mineras que permiten confirmar o modificar el volumen de reservas que no
han sido detalladas en el Estudio de Factibilidad en el Area de Contrato,
como consecuencia de la actividad de explotacién. Esta actividad
exploratoria especifica no esta sujeta al cumplimiento del articulo treinta y
ocho (38) de la Ley de Mineria, por cuanto se realiza dentro de la fase de
explotacién y es parte del Plan General de Trabajo e Inversiones.- Cuatro
punto cinco punto veinte y ocho. Explotacién: Es la fase de la actividad
minera que comprende el conjunto de operaciones, trabajos y labores
mineras destinadas a la preparacién y desarrollo del yacimiento, y a la
extraccion y transporte de los minerales.- Cuatro punto cinco punto veinte
y nueve, Extraccién: Arranque del mineral de mena.- Cuatro punto cinco
punto treinta. Fecha Efectiva: Es la fecha de inscripcion del presente
Contrato en el Registro Minero a cargo de la ARCOM.- Cuatro punto cinco

punto treinta y uno. Fuerza Mayor o Caso Fortuito: Para efectos de este
FG 18

\he
We

«
<

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO.

Contrato, un evento de Fuerza Mayor o Caso Fortuito significara cualquier
evento o circunstancia, que (i) sea imposible de resistir, o de ser controlado
razonablemente por la Parte obligada a cumplir la obligacion de que se trate
© sea imprevisible por dicha Parte 0 que aun siendo previsible por ésta, no
pueda ser evitada, en todo o en parte, mediante el ejercicio de la debida
diligencia de dicha Parte; (ii) que ocurra después de la fecha de suseripcion
de este Contrato, y (iii) que ocasione la obstruceién, demora, suspension 0
terminacion, total o parcial del cumplimiento de las obligaciones de alguna
Parte. segin las estipulaciones de este Contrato. Esta definicién abarca, pero
no se limita a, lo establecido en el Cédigo Civil ecuatoriano, incluyendo
terremotos, maremotos, inundaciones, deslaves, tormentas tropicales o de
intensidad superior, incendios, explosiones, paros, huelgas, disturbios
sociales, actos de guerra (declarada 0 no). actos de sabotaje, actos de
terrorismo y acciones u omisiones de cualquier autoridad, dependencia o
entidad gubernamental. Para efectos de este Contrato el término Caso
Fortuito tendra el mismo significado que Fuerza Mayor.- Cuatro punto
cinco punto treinta y dos. Fundicién: Consiste en el proceso de fusion de
minerales, concentrados 0 precipitados de éstos, con el objeto de separar el
producto metdlico que se desea obtener, de otros minerales que los
acompafian.- Cuatro punto cinco punto treinta y tres. Inversiones: Son
los egresos efectuados directamente por el Concesionario Minero o
indirectamente, a través de sus partes relacionadas, dentro o fuera del
Ecuador, de acuerdo con sus Planes Anuales de Trabajo e Inversiones y
razonables y necesarios para construir, desarrollar, producir, obtener,
transportar, mantener e incrementar la produccién de minerales en la
Concesién Minera de conformidad con las normas de contabilidad que
constan el ANEXO H. Dentro de esta definicién se incluyen las inversiones

pre operacionales realizadas en el Area de Contrato con anterioridad a la “~
19°
Fecha Efectiva para el cumplimiento del Objeto de este Contrato.- Cuatro
punto cinco punto treinta y cuatro. Licencia Ambiental: Es la
autorizacién que otorga la autoridad competente a una persona natural o
juridica, para la ejecucién de un proyecto, obra o actividad. En ella se
establecen los requisites, obligaciones y condiciones que el beneficiario debe
cumplir para prevenir, mitigar o corregir los efectos indeseables que el
proyecto, obra o actividad autorizada pueda causar en el ambiente.- Cuatro
punto cinco punto treinta y cinco. Mineral Principal: Comprende el
producto (metal) o la materia prima principal que forma parte de todos los
minerales de mena, primarios y de alteracién, relacionados con el tipo de
Yacimiento de interés, entendiéndose para la aplicacién como principal, al
producto (metal) que es de mayor importancia econdmica. En este Contrato
es el cobre a ser extraido de la Concesién Minera.- Cuatro punto cinco
punto treinta y seis. Minerales Secundarios: Comprende el o los
producto/s (metal/es) o materias primas secundarios que forman parte de
todos los minerales de mena, primarios y de alteracién que constituyen el
tipo de Yacimiento de interés, entendiéndose para la aplicacion como
secundarios, a los productos (metales) que se encuentran de menor
importancia econdmica, incluyendo Tierras Raras. En este Contrato son el
oro y la plata, a ser extraidos de la Concesién Minera e incluye todo otro
mineral, sin limitacién alguna, extrafdo de la Concesién Minera y que el
Concesionario Minero lo comercialice conjuntamente o de modo
independiente del Mineral Principal. Cuatro punto cinco punto treinta y
siete. Ministerio Sectorial: Es el Ministerio de Recursos Naturales No
Renovables o la Secretaria de Estado que asuma la rectoria de las politicas
ptblicas y la planificacién del area geologico minera, conforme a la
Legislacién Aplicable.- Cuatro punto cinco punto treinta y ocho. Parte:

Es el Estado Ecuatoriano a través del Ministerio Sectorial 0 el Concesionario
<yD 20

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

Minero, individual e indistintamente.- Cuatro punto cinco punto treinta y
nueve. Pasivo Ambiental: Es el resultado de la combinacion entre un Dafio
Ambiental y/o un Dafio Social y el tiempo en que éste permanece en el
ambiente o en la sociedad sin Reparacién o Remediacién Ambiental. El
Dafio Ambiental y/o el Dafio Social se convertiran en Pasivo Ambiental en la
medida en que permanezca como impacto no remediado.- Cuatro punto
¢inco punto cuarenta. Plan General de Trabajo e Inversiones: Es el plan
adjunto como Anexo B y sus modificaciones, descriptivo de la construccién
y montaje y de las actividades de exploracién (complementaria y
confirmatoria), explotacién, beneficio, transporte y comercializacién del
Mineral Principal y los Minerales Secundarios que seran producidos en el
Area de Contrato ¥ que contiene la descripcién detallada del tipo de mina
Propuesta, de la planta y sus caracteristicas técnicas, del proceso de
explotacion y del volumen de procesamiento, una descripcion referencial de
las inversiones necesarias para la ejecucion de todas las labores previstas en
el presente Contrato, asi como un resumen téenico del Estudio de
Factibilidad, en relacién al detalle de la mina y los procesos. Las actividades,
Presupuestos y plazos seran referenciales y guardarén concordancia con los
estudios de factibilidad y sus actualizaciones.- Cuatro punto cinco punto
cuarenta y uno. Plan Anual de Trabajo e Inversiones: Es el documento
que describe el programa de actividades que el Concesionario Minero
planifica realizar en el Afio Fiscal respectivo asi como el Ppresupuesto de
Inversiones, costos y gastos estimados para la ejecucién de dichas
actividades y los plazos para su ejecucion, incluidas sus modificaciones en
los términos establecidos en la clausula veinte y uno punto dos. Las
actividades, presupuestos y plazos seran referenciales y guardaran relacion
directa con el Plan General de Trabajo e Inversiones acordado por las

Partes.- Cuatro punto cinco punto cuarenta y dos. Plazo: Cuando en este ’'’
21

nN

‘S
Contrato, los plazos o términos se sefialen por dias, se entiende que éstos son
habiles, excluyéndose del cémputo los sdbados, domingos y los declarados
festivos. Si el plazo se fija en meses 0 afios, éstos se computaran a partir del
dia siguiente a aquel en que tenga lugar la notificacion o disposicién. Si en el
mes de vencimiento no hubiera dia equivalente a aquel en que comienza el
cémputo, se entendera que el plazo expira el ultimo dia del mes. Por
ejemplo, el plazo de dos meses que se ha iniciado el treinta y uno (31) de
diciembre, terminara el veinte y ocho (28) de febrero del afio siguiente.-
Cuatro punto cinco punto cuarenta y tres. Programa y Presupuesto
Ambiental Anual: Es el programa y presupuesto anual de actividades
ambientales que debe ser presentado y aprobado por la Autoridad Ambiental
Nacional, e incluye todos los aspectos determinados en la Legislacién
Aplicable.- Cuatro punto cinco punto cuarenta y cuatro. Proyecto
Minero: Es el proyecto de exploracién, explotacién, beneficio, fundicién,
refinacién, transporte, y comercializacién del Mineral Principal y de los
Minerales Secundarios desarrollado por e! Concesionario Minero en sujecién
a los términos y condiciones de este Contrato.- Cuatro punto cinco punto
cuarenta y cinco. Refinacién: Consiste en el proceso destinado a convertir
los productos metélicos en metales de alta pureza.- Cuatro punto cinco
punto cuarenta y seis. Regalia: Es la contraprestacién que pagar el
Concesionario Minero al Estado sobre la venta del Mineral Principal y los
Minerales Secundarios extraidos al amparo de este Contrato y cuyo valor se
determina segin lo dispuesto en la clausula diez y siete punto uno (17.1) de
este Contrato.- Cuatro punto cinco punto cuarenta y siete. Relavera: Es
una obra civil de caracter técnico, que se construye para contener en forma

segura los relaves provenientes de una planta de beneficio de minerales.-

~ Cuatro punto cinco punto cuarenta y ocho. Relaves: Material desechado

en los circuitos de concentracién y plantas de beneficio.- Cuatro punto

y
aan 22

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

cinco punto cuarenta y nueve. Reparacién o Remediacién Ambiental:

Comprende los programas o proyectos a los que se remite el articulo

cincuenta (50) del Reglamento Ambiental para Actividades Mineras en la
Republica del Ecuador- Cuatro punto cinco punto cincuenta.
Subcontratista: La persona natural o juridica que asume contractualmente
ante el Concesionario Minero, el compromiso de realizar determinadas
partes o unidades de obra, prestacién de servicios o provision de bienes, con
sujecién al objeto del Contrato, por el que se tige su ejecucién.- Cuatro
punto cinco punto cincuenta y uno. Tierras Raras: Oxidos de una serie de
elementos metdlicos, desde el Lantano hasta el Lutecio y de otros tres
elementos Itrio, Torio y Escandio. Para fines de aplicacién del presente

Contrato, las Partes entienden que estos elementos no son especialmente

raros en la corteza de la tierra sino que son sus concentraciones las raras.-
Cuatro punto cinco punto cincuenta y dos. Transporte: Proceso de
movilizar el material 0 concentrado de mineral, dependiendo de la fase o
proceso de mina- Cuatro punto cinco punto cincuenta y tres.
Yacimiento: Depésito mineral cuyo grado de concentracién o Jey mineral
hace que sea econdémicamente rentable su explotacién.- CAPITULO DOS:
DEL OBJETO, PLAZO Y MODIFICACIONES.- CLAUSULA
QUINTA: OBJETO.- CINCO PUNTO UNO. Al amparo del precepto
constitucional que garantiza el derecho del Estado para administrar, regular,
controlar y gestionar el sector estratégico minero de conformidad con los
principios de sostenibilidad ambiental, precaucién, prevencién y eficiencia y
vista la delegacién excepcional a la que se remiten el inciso segundo del

articulo trescientos diez y seis (316) de la Constitucién de la Republica del

7 Ecuador y el inciso segundo del articulo uno (1), asi como los articulos

Fy
i
i
a a 4 4 veinte y siete (27), treinta (30), treinta y uno (31) y cuarenta y uno (41) de la
i
4 ; Ley de Mineria, este Contrato tiene por objeto, determinar los términos,
4 ' 23
\\
Yes \}
— \\ _
\
condiciones y plazos para la preparacién y desarrollo (construccion y
montaje) del Yacimiento o Yacimientos localizados en el Area del Contrato,
asi como también de las etapas de extraccién, explotacion, beneticio,
transporte y comercializacién de todos los minerales comercialmente
explotables que alli se encuentran o se Ilegaran a encontrar, de conformidad
con los términos y condiciones estipulados en este Contrato y los
establecidos en la Legislacién Aplicable~ CINCO PUNTO DOS. El
presente Contrato determina las obligaciones del Concesionario Minero en
cuanto a la gestion ambiental, la presentacién de garantias, la relacién con
las comunidades, el pago de regalias, las actividades del Cierre de
Operaciones, la determinacion del Precio Base. los derechos del
Concesionario y la forma de solucién de controversias.- CINCO PUNTO
TRES. El Estado Ecuatoriano y el Concesionario Minero participaran en los
beneficios resultantes de la ejecucién de este Contrato en los términos
establecidos en la Legislacién Aplicable y este Contrato.- CINCO PUNTO
CUATRO. El Concesionario Minero durante la ejecucién de este Contrato,
realizaré las actividades minimas de Exploracion Complementaria y
Confirmatoria previstas en el Plan General de Trabajo e Inversiones y podra
realizar otras que a su criterio considere requeridas. De incorporarse nuevas
reservas, adicionales a las previstas en el Estudio de Factibilidad existente a
la Fecha Efectiva, éstas formaran parte de este Contrato y se regularan bajo
los mismos términos.- CINCO PUNTO CINCO. El! Concesionario Minero,
bajo su exclusiva responsabilidad y riesgo, debera ejecutar las actividades
previstas en el Plan General de Trabajo e Inversiones, asi como todas
aquellas actividades que fueren requeridas en el Estudio de Impacto
Ambiental, incluyendo todas aquellas necesarias para el Cierre de
Operaciones.- CLAUSULA SEXTA: PLAZO DEL CONTRATO.- SEIS

PUNTO UNO. Este Contrato tiene un plazo de duracién de veinte y cinco
: 24

eeo6

2S OSSSOOOSOOCOOOOOHOOT0OOCOOOOOCOCCCOOOOECOS

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

(25) afios contados a partir de la Fecha Efectiva; el mismo que podra ser
extendido segiin lo establecido en esta cléusula o por acuerdo de las Partes
de acuerdo a la Legislacién Aplicable y este Contrato.- SEIS PUNTO DOS.
Toda vez que el Proyecto Minero, de conformidad con el Estudio de
Factibilidad y el Plan General de Trabajo e Inversiones acordado por las
Partes, requiere de un plazo aproximado de treinta (30) afios para la
ejecucion, y en vista de que este plazo excede el plazo legal de la Concesion
Minera, el Estado garantiza, de conformidad con esta clausula y la
Legislacion Aplicable, la renovacién de la Concesién Minera por el periodo
adicional requerido para la ejecucién del Proyecto Minero de acuerdo con el
Estudio de Factibilidad y Plan General de Trabajo e Inversiones, y
consecuentemente el plazo del presente Contrato quedard automdaticamente
extendido por el mismo periodo adicional.- SEIS PUNTO TRES. En todos
los eventos que por las actividades de Exploracién Complementaria a cargo
del Concesionario Minero previstas en el Plan General de Trabajo e
Inversiones y una vez que el Ministerio Sectorial apruebe el estudio de
factibilidad correspondiente, las reservas adicionales quedarén incorporadas
al objeto de este Contrato, y el plazo de este Contrato se extenderd por el
plazo adicional requetido conforme lo previsto en el correspondiente estudio
de factibilidad. En estos casos, el Estado garantiza, de conformidad con la
Legislacién Aplicable, la renovacién de la Concesién Minera por el periodo
adicional requerido para la ejecucién de este Contrato.. SEIS PUNTO
CUATRO. En el evento que se hubiere renovado el plazo de la Concesion
Minera segun lo dispuesto en la cldusula seis punto tres (6.3), al vencimiento
el plazo de este Contrato vencera también el plazo de la Concesién Minera.
Thuatscns SEPTIMA: MODIFICACIONES AL CONTRATO.- Las

rtes deberdn suscribir una adenda modificatoria a este Contrato en los

guientes casos: SIETE PUNTO UNO. Incorporacién de otros minerales «=:
25>
distintos al Mineral Principal y Minerales Secundarios y fijacién del precio
base para efectos del Impuesto a los Ingresos Extraordinarios.- SIETE
PUNTO DOS. Modificacién del Area del Contrato y/o dei Area de
Actividades Relacionadas y/o Areas de Proteccién- SIETE PUNTO
TRES. Reduccién o renuncia parcial del area de la Concesion Minera.-
SIETE PUNTO CUATRO. Modificacion del Plazo del Contrato, salvo que
expresamente se hubiere acordado una extensién automatica.- SIETE
PUNTO CINCO. Implementacion de Factores de Correccién.- SIETE
PUNTO SEIS. Por acuerdo de las Partes para cualquier propdsito.- SIETE
PUNTO SIETE. Por cesién y transferencia de la Concesién Minera objeto
de este Contrato.- CAPITULO TRES: DE LOS DERECHOS Y
OBLIGACIONES DE LAS PARTES. CLAUSULA OCTAVA:
OBLIGACIONES DE LAS PARTES.- OCHO PUNTO UNO.
Obligaciones del Concesionario Minero: El Concesionario Minero estara
obligado a: Ocho punto uno punto uno. Acreditar ante el Ministerio
Sectorial el haber presentado las solicitudes correspondientes para el
cumplimiento de los actos administrativos contemplados en los articulos
veinte y seis (26) y setenta y ocho (78) de la Ley de Mineria en concordancia
con el articulo cuarenta y uno (41) de la Ley de Mineria ultimo inciso, en lo
que le fuere aplicable, dentro del plazo maximo de tres (3) meses contados a
partir de la Fecha Efectiva; Ocho punto uno punto dos. Pagar la Regalia y
Regalia Anticipada en los términos establecidos en el presente Contrato y en
la Legislacién Aplicable; Ocho punto uno punto tres. Cumplir con las
obligaciones econdémicas, tributarias, de participacion laboral, contabilidad y
auditorias, de acuerdo a Jo estipulado en el presente Contrato y la
Legislacién Aplicable; Ocho punto uno punto cuatro. Prestar toda la
‘colaboracion y la informacién que las autoridades de control requieran en las
inspecciones, controles y auditorias establecidas en el presente Contrato y la

=
\
OOO SOOCHOHOCCOEOOHHODOOOHOHOHEHOEOO

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

Legislacién Aplicable: Ocho punto uno punto cinco. Presentar todos los
planes, programas y presupuestos e informes que sean requeridos por este
Contrato y la Legislacién Aplicable; Ocho punto uno punto seis. Ejecutar
las actividades descritas en el Plan General de Trabajo e Inversiones y en el
Plan Anual de Trabajo ¢ Inversiones y sus modificaciones; Ocho punto uno
punto siete. Contratar y mantener vigentes las pdlizas de seguros
determinadas en el presente Contrato y las que fueren necesarias de acuerdo
con la Legislacién Aplicable; Ocho punto uno punto ocho. Mantener
vigentes todas las garantias requeridas por la Legislacion Aplicable y este
Contrato: Ocho punto uno punto nueve. Cumplir con las obligaciones en
materia de Gestion Ambiental sefialadas en Ja clausula Décimo Segunda (12)
de este Contrato y las establecidas y que estableciere la Legislacién
Aplicable; Ocho punto uno punto diez. Cumplir con la Reparacién o
Remediacion Ambiental segtin lo requerido por Legislacion Aplicable; Ocho
punto uno punto once. Presentar y cumplir el plan de Cierre de
Operaciones en los términos establecidos en el presente Contrato y en la
Legislacion Aplicable; Ocho punto uno punto doce. Implementar y
mantener un plan de relaciones comunitarias, asi como llevar a cabo los
procesos de informacion establecidos en el Capitulo Tercero del Titulo IV de
la Ley de Mineria; Ocho punto uno punto trece. Dar preferencia a la
industria nacional, con el objeto de estimular el desarrollo nacional, siempre
y cuando ofrezcan condiciones de calidad, precio, disponibilidad,
comparables con las oftecidas por proveedores en el extranjero y que
cumplan con politicas y estindares internos de compras del Concesionario
Minero. E] Concesionario Minero procurard especialmente promover el
desarrollo de pequefios y medianos proveedores en el Area de Influencia
Directa del Proyecto Minero, a través de planes de entrenamiento y

capacitacién; Ocho punto uno punto catorce. Ejecutar todas las actividades”
27

\

y
permitidas por este Contrato en forma técnica y racional observando las
politicas, directrices y planes que establezca el Ministerio Sectorial,
conforme al articulo seis (6) de la Ley de Mineria. A falta de normativa
minera, sé aplicaran las Buenas Prdcticas de la Industria Minera
Intemacional; Ocho punto uno punto quince. El Concesionario Minero
debera realizar sus labores con estricta aplicacién de los métodos y técnicas
determinados en el ELA y en la Licencia Ambiental que minimicen y, en la
medida de lo posible, prevengan los dafios al ambiente y al patrimonio
natural 9 cultural; Ocho punto uno punto dieciséis. Entregar a las distintas
instituciones del Estado, segtin corresponda, toda la informacion técnica,
ambiental y de investigacién relacionada con las actividades objeto del
presente Contrato, que sean requeridas por la Legislacién Aplicable; Ocho
punto uno punto diecisiete. Obtener la correspondiente Licencia Ambiental
para la ejecucion de las actividades previstas en el presente Contrato; Ocho
punto uno punto dieciocho, Entregar al Ministerio Sectorial, cada afio, un
listado de sus Subcontratistas, con la siguiente informacin: nombre, registro
unico de contribuyentes RUC, tipo de bienes o servicios, y nacionalidad:
Ocho punto uno punto diecinueve. Construir o ampliar a su costo, todas las
obras de infraestructura establecidas en el Plan General de Trabajo e
Inversiones y sus modificaciones, incluyendo la linea de transmision y
proyecto hidroeléctrico; Ocho punto uno punto veinte. Inscribir este
Contrato en el Registro Minero, dentro del plazo de treinta (30) dias
contados desde la fecha de su suscripcion, de acuerdo con la Legislacién
Aplicable; Ocho punto uno punto veinte y uno. Proporcionar a los
funcionarios competentes en materia de seguridad publica del Estado y otros

funcionarios publicos autorizados por el Ministerio Sectorial, a la Autoridad

~ Ambiental Nacional y a la ARCOM, la informacién necesaria para el

cumplimiento de sus deberes y obligaciones que guardaren relacién con la

28
0S OOOOOOO OOOOH OOOO HOODOO OOOOOOCOOOOOOOOOS

DOCTORA PAOLA ANDRADE TORRES
NOTARLA CUADRAGESIMA ( E ) CANTON QUITO

Concesi6n Minera y este Contrato, de conformidad con la Legislacién
Aplicable; Ocho punto uno punto veinte y dos. Preservar la salud mental y
fisica y la vida de su personal técnico y de sus trabajadores, aplicando las
normas de seguridad e higiene minera-industrial, dotandoles de servicios de
salud, de conformidad con la Legislacion Aplicable; Ocho punto uno punto
veinte y tres. Mantener aprobado y en vigencia un Reglamento Interno de
Salud Ocupacional y Seguridad Minera, de acuerdo con la Legislacion
Aplicable; Ocho punto uno punto veinte y cuatro. Mantener sus registros
contables, en idioma castellano y de conformidad a la Legislacion Aplicable:
Ocho ‘punto uno punto veinte y cinco. Coordinar sus actividades
comunitarias con los organismos estatales encargados del desarrollo
sustentable del Area de Influencia Directa del Proyecto Minero, en
cumplimiento de su plan de relaciones comunitarias y la Legislacién
Aplicable, Ocho punto uno punto veinte y seis. El Concesionario Minero
esta obligado, para la explotacién racional y técnica de los recursos mineros
existentes en el Area de Contrato, a utilizar su mejor tecnologia disponible
en el disefio, construccién y montaje de la Mina, de la planta y demas obras
civiles necesarias para el inicio de ejecucién de las actividades objeto de este
Contrato. Toda tecnologia deberé ser consistente con la Legislacion
Aplicable y, a falta de la misma, deberd cefiirse a las Buenas Practicas de la
Industria Minera Internacional; Ocho punto uno punto veinte y siete.
Mantener programas de entrenamiento y capacitacién de conformidad a lo
propuesto en el Plan General de Trabajo e Inversiones y la Legislacion
Aplicable: Ocho punto uno punto veinte y ocho. Contribuir para el

desarrollo de la educacion técnica nacional y estudios especializados en la

facilidades de alojamiento, alimentacién y transporte en los campamentos de

trabajo a los inspectores y demas funcionarios del Estado relacionados con

29

la ejecucion de este Contrato; Ocho punto uno punto treinta. Franquear al
uso estatal, cuando la Legislacion Aplicable lo disponga o cuando lo
requiera el Ministerio Sectorial por situaciones especificas 0 emergentes, las
vias de comunicacién, aeropuertos, helipuertos, puertos maritimos y
fluviales, que se construyeren y estuvieren bajo el control del Concesionario
Minero; Ocho punto uno punto treinta y uno. En el caso de Cambio de
Control del Concesionario Minero, éste deberé notificar al Ministerio
Sectorial. Siempre que sea posible, el Concesionario Minero debera notificar
al Ministerio Sectorial en forma previa el Cambio de Control: y,O cho
punto uno punto treinta y dos. Cumplir con las demas obligaciones
previstas en la Legislacién Aplicable y en este Contrato.- OCHO PUNTO
DOS. Obligaciones del Estado. Durante la ejecucion del presente Contrato
el Estado estara obligado a: Ocho punto dos punto uno. Cumplir y hacer
cumplir lo establecido en el presente Contrato; Ocho punto dos punto dos.
Colaborar y coordinar con el Concesionario Minero a fin de procurar las
mejores condiciones posibles para la normal ejecucién de las actividades
mineras establecidas en este Contrato, en especial en relacién a: seguridad
publica, infraestructura publica, servicios piiblicos, compra o imposicién de
servidumbres sobre terrenos necesarios para el proyecto; Ocho punto dos
punto tres. Atender oportuna y agilmente las solicitudes, propuestas o
requerimientos que le correspondan, dentro de los Plazos establecidos en la
Legislacién Aplicable y en el presente Contrato. El Ministerio Sectorial
deberd pronunciarse sobre las solicitudes, propuestas o requerimientos,
dentro de los términos o plazos establecidos para cada caso en este Contrato
y cuando no se los hubiere especificado, dentro del término de quince (15)
dias contados desde que el Ministerio Sectorial reciba la respectiva solicitud,
~ propuesta o requerimiento del Concesionario Minero. Si el Ministerio

Sectorial no se pronunciare dentro de Jos respectivos términos o plazos, se
30

©0606 06606601

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

entendera que el Ministerio Sectorial ha aprobado la correspondiente
solicitud, propuesta o requerimiento; Ocho punto dos punto cuatro.
Garantizar e! derecho a la seguridad juridica en los términos sefialados en el
articulo ochenta y dos (82) de la Constitucién de la Republica. El derecho a
la seguridad juridica se fundamenta en el respeto a la Constitucién y en la
existencia de normas juridicas previas, claras, publicas y aplicadas por las
autoridades competentes; Ocho punto dos punto cinco. Otorgar en forma
agil y oportuna medidas cautelares y amparo administrativo al Concesionario
Minero, cuando éste lo requiera, de conformidad con la Legislacion
Aplicable; Ocho punto dos punto seis. Colaborar con el Concesionario
Minero en su relacién con las entidades del sector publico y terceros
relacionados con la ejecucién de este Contrato para el normal cumplimiento
del mismo; en especial para el desarrollo de los proyectos de infraestructura
asociada al Proyecto Minero, tales como puertos, vias, hidroeléctricas, lineas
de transmision; Ocho punto dos punto siete. Utilizar los mecanismos
previstos en la Legislacion Aplicable con el propésito de garantizar la
continuidad de las actividades objeto de este Contrato; Ocho punto dos
punto ocho. Distribuir el porcentaje de utilidades y de Regalias de
conformidad con lo establecido en la Legislacién Aplicable; Ocho punto
dos punto nueve. El Estado facilitara los procesos para la obtencion de visas
para el personal de nacionalidad extranjera del Concesionario Minero que
tenga que cumplir actividades en el pais relacionadas con la ejecucién de
este Contrato, en el entendido de que el Concesionario Minero realizara los
tramites administrativos correspondientes, y de conformidad con la
Legislacién Aplicable.- CLAUSULA NOVENA: DERECHOS DE LAS
PARTES.- NUEVE PUNTO UNO. Derechos del Concesionario Minero.-
El Concesionario Minero a mds de los derechos establecidos en la

Constitucién, y en la Legislacién Aplicable tendré derecho a: Nueve punto
31
uno punto uno. Ejecutar libremente, por su propia cuenta y riesgo, todas
las actividades objeto del presente Contrato; Nueve punto uno punto dos.
Comercializar libremente, dentro o fuera de! pais, el Mineral Principal y los
Minerales Secundarios obtenidos en su proceso de produccién; Nueve punto
uno punto tres. Recibir los beneficios determinados en el presente Contrato
y en la Legislacién Aplicable, garantizando la observancia del articulo
cuatrocientos ocho (408) de la Constitucién de la Republica; Nueve punto
uno punto cuatro. Suspender los Plazos por Fuerza Mayor o Caso Fortuito
0 por otras condiciones previstas en la Legislacién Aplicable y este Contrato;
Nueve punto uno punto cinco. Recibir la respuesta agi] y oportuna a todas
las peticiones dirigidas al Estado ecuatoriano y a las entidades competentes
respecto de los servicios publicos que pueda requerir para el cumplimiento
de este Contrato, particularmente de generacién, transmision y distribucion
de energia, vialidad, infraestructura portuaria, agua, entre otras, de
conformidad con la Legislacién Aplicable; Nueve punto uno punto seis.
Requerir y recibir el auxilio inmediato de las autoridades policiales y
militares competentes para evitar que se produzca dafios personales 0 a la
propiedad, en caso de que se presenten amenazas que pongan en riesgo las
actividades objeto de este Contrato o la integridad de las personas que
trabajen bajo el presente Contrato o los bienes del Concesionario Minero;
Nueve punto uno punto siete. Solicitar y recibir, a través de la ARCOM, el
otorgamiento en forma dgil y oportuna de las medidas cautelares y amparo
administrativo a favor del Concesionario Minero, cuando éste lo requiera, de
conformidad con la Legislacion Aplicable: Nueve punto uno punto ocho.
Construir e instalar plantas de beneficio, fundicién y refinacién, depdsitos de
acumulacién de residuos, edificios, campamentos, ductos, plantas de bombeo
y fuerza motriz, cafierias, talleres, lineas de transmision de energia eléctrica,

planta de generacion hidroeléctrica, sistemas de autogestion de energia
32

aan an nnn nana eae RAL AAAAAHAMRAAAAARARARAAAAADRAAARAARAAAE
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTO QUITO

eléctrica, estanques, sistemas de comunicacién, caminos, lineas férreas y
demas sistemas de transporte local, canales, muelles, puertos maritimos y
fluviales, y otros medios de embarque, y realizar actividades necesarias para

el desarrollo de sus operaciones e instalaciones, sujetandose a las

COHKCHHHCHOOHHOE

disposiciones de la Legislacion Aplicable, de acuerdo con el Plan General de

Trabajo e Inversiones y los Planes Anuales de Trabajo e Inversiones; Nueve

punto uno punto nueve. Obtener del Estado la Provision de energia
eléctrica en caso de que sus sistemas de generacién 0 autogeneracién no sean
suficientes para cubrir las necesidades de las actividades mineras, en especial

en estaciones secas; asi como el derecho a un precio de la energia eléctrica

bajo términos y condiciones no menos favorables que aquellos otorgados a
otros concesionarios mineros que operen en el pais proyectos mineros de

gran escala; Nueve punto uno punto diez. El Concesionario Minero es libre

de contratar, bajo su responsabilidad y tiesgo, todas las obras, bienes o

servicios necesarios para cumplir con las actividades objeto de este Contrato,

de conformidad con lo Pprevisto en este Contrato y la Legislacién Aplicable:
Nueve punto uno punto once. Utilizar Y aprovechar libremente, los
residuos minero metalirgicos resultantes de las actividades objeto de este
Contrato que puedan ser destinados a la construccién, desarrollo, operacion y
cierre de mina relacionada con el Proyecto Minero: en consecuencia el
Concesionario Minero no podra aprovecharse de dichos minerales con fines
comerciales; Nueve punto uno punto doce. Conservar su derecho de

propiedad sobre edificaciones, maquinarias, instalaciones y demas elementos

de trabajo, los que pueden ser retirados de acuerdo a los planes de manejo

ambiental y a su propio costo cuando se extingan los derechos mineros:

Nueve punto uno punto trece. Solicitar y obtener la constitucién de las

ervidumbres que fueren necesarias para la ejecucién de las actividades

* fnineras contempladas en el presente Contrato, de acuerdo con lo dispuesto

33

en la Ley de Mineria y su Reglamento General; Nueve punto uno punto
eatorce. Mantener, controlar y operar cuentas bancarias en Délares u otra
moneda extranjera, tanto en el Ecuador como en el exterior, y a mantener en
el exterior los fondos depositados en dichas cuentas sin restriccion alguna;
Nueve punto uno punto quince. Disponer libremente, distribuir, remesar 0
retener en el exterior, sin restriccién alguna, sus utilidades netas anuales
despues de todas las deducciones legales y tributarias establecidas en la
Legislacién Aplicable. Nueve punto uno punto dieciséis. Gozar y exigir
que se respeten los derechos y garantias establecidos en la Constitucién de la
Republica, incluido pero no limitado a: igualdad, no discriminaci6n, libertad
de contratacion, amparo de tratados internacionales aplicables, presuncién de
inocencia, entre otros; y, Nueve punto uno punto diecisiete. Los demas
derechos previstos en la Legislacion Aplicable y en este Contrato.- NUEVE
PUNTO DOS. Derechos del Estado.- E] Estado tendra derecho a: Nueve
punto dos punto uno. Recibir los beneficios determinados en el presente
Contrato y en la Legislacion Aplicable, garantizando la observancia del
articulo cuatrocientos ocho (408) de la Constitucién de la Repttblica; Nueve
punto dos punto dos. Vigilar, auditar. intervenir y controlar, a través del
Ministerio Sectorial y de la ARCOM, las actividades que deba desarrollar el
Concesionario Minero al amparo de este Contrato, para lo cual podra
solicitar informes de ejecucién del Plan Anual de Trabajo e Inversiones y
demas actividades previstas en este Contrato en la periodicidad requerida por
el Ministerio Sectorial o la ARCOM, de acuerdo con la Legislacion
Aplicable; Nueve punto dos punto tres. Suspender las operaciones por las
condiciones previstas en el articulo cincuenta y ocho de la Ley de Mineria;
Nueve punto dos punto cuatro. Recibir la informacion técnica y econdmica
producida por el Concesionario Minero respecto del desarrollo de

actividades vinculadas con el presente Contrato, de conformidad con la
34

AA AARAARAAAAARAAARAAARMARHRA BA AAKAAAAAAAAAAAARAAAAAAARAALAEA
©COCOOOCO0COOOOOOOCOOOOOOOE

Aa

we

of

é

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

Legislacion Aplicable; Nueve punto dos punto cinco. Todas las
construcciones, instalaciones y demas objetos afectados permanentemente a
la investigacién y extraccién de minerales, asi como también a su beneficio
se consideran, de conformidad con la Legislacién Aplicable, accesorios a la
Concesién Minera; Nueve punto dos punto seis. Ser designado beneficiario,
a través de la Autoridad Ambiental Nacional, de las garantias o polizas de
seguro en materia ambiental que, de conformidad a la Legislacion Aplicable,
deban ser emitidas; y, Nueve punto dos punto siete. Los demas derechos
previstos en la Legislacién Aplicable y en este Contrato.- CAPITULO
CUATRO: DEL INICIO DE EJECUCION DE ACTIVIDADES
MINERAS DE EXPLOTACION.- CLAUSULA DECIMA: DE LA
DECLARACION DE INICIO DE ACTIVIDADES.- DIEZ PUNTO
UNO. Previamente a iniciar las actividades contempladas en el presente
Contrato, que requieran trabajos en el campo, el Concesionario Minero
debera presentar al Ministerio Sectorial, copias de los actos administrativos
contemplados en los articulos veinte y seis (26) y setenta y ocho (78) de la
Ley de Mineria, que le fueren aplicables, asi como la Garantia de Casa
Matriz establecida en la clausula Catorce punto Uno punto Uno (14.1.1) de
este Contrato.- Sin embargo, el Concesionario Minero podra realizar las
actividades que no requieran de los permisos sefialados en el parrafo
anterior, siempre que cuente con las autorizaciones correspondientes
establecidas en la Legislacion Aplicable.- DIEZ PUNTO DOS. Recibida la
documentacién sefialada en el primer pdérrafo del numeral anterior, el
Ministerio Sectorial declarara el inicio de la ejecucién de las actividades
objeto del presente Contrato.- CLAUSULA DECIMO PRIMERA: DE LA
SUSPENSION DE ACTIVIDADES.- ONCE PUNTO UNO. Derecho de

Suspension del Concesionario Minero.- El Concesionario Minero tendré el

derecho a suspender las actividades mineras y las inversiones relacionadas,’ ‘-

35>

con dichas actividades, en forma total o parcial. sujeto al pago de una
compensaciOn econémica a favor del Estado ecuatoriano, en los términos del
articulo cuarenta y uno (41) quinto inciso de la Ley de Minerfa, en el caso
que el Concesionario Minero determine razonablemente que las condiciones
técnicas o de mercado lo hagan necesario o conveniente. Dicha
compensacién sera equivalente a una remuneracion bdsica unificada anual
por cada hectarea minera del Area de Contrato, la compensaci6n se liquidara
anualmente en forma proporcional al periodo de vigencia de la suspension
El valor de la compensacién sera recaudado por el Servicio de Rentas
Internas y verificado por la ARCOM, quien notificara al Ministerio Sectorial
el cumplimiento del pago para fines de registro. El Concesionario Minero
notificara al Ministerio Sectorial con una descripcion detallada de los
eventos que originaron la suspensién de las actividades e inversiones. El
Estado puede iniciar el procedimiento de resolucion de controversias
contenido en la clausula Vigésima Séptima de este Contrato, respecto de los
eventos que originaron la suspensién de actividades.- El Concesionario
Minero puede suspender las actividades e inversiones por un periodo igual al
de la duracion de cualquier evento de Fuerza Mayor o Caso Fortuito, en
concordancia con la cldusula Vigésimo Octava de este Contrato.- ONCE
PUNTO DOS. Derecho de Suspensién del Estado.- Las actividades
mineras solo podran ser suspendidas por el Estado de conformidad a lo
dispuesto en el articulo cincuenta y ocho (58) de la Ley de Mineria. En todo
caso, la disposicién de suspensién de actividades mineras sera ordenada
exclusivamente, por el Ministre Sectorial, mediante resolucién motivada.-
La suspension debera guardar proporcionalidad y razonabilidad con la falta
alegada, y debera ordenarse tmica y exclusivamente en forma excepcional,
siempre que no exista otra medida cautelar disponible que permita el normal

desarrollo de los trabajos mineros, atendiendo el interés publico
6

my
U4

COCOCO OOO

\

Le
on

Sey

on egeeomem

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

comprometido en la continuidad de los trabajos, y dnicamente estara vigente
por el tiempo estrictamente necesario hasta cuando se subsane la causa que
la motivé o se ofrezca una garantfa por parte del Concesionario Minero,
previa remision al Ministerio Sectorial del informe de las instancias
competentes que certifiquen expresamente que las causales por las cuales se
establecié la suspensién se han superado, sin perjuicio de la inspeccién de la
ARCOM y mediante la resolucion correspondiente del Ministerio Sectorial.
Los funcionarios piblicos que hayan solicitado y ordenado la suspension
seran responsables de acuerdo con la Legislacién Aplicable.- ONCE
PUNTO TRES. Extensién de Plazo.- En todo evento de suspension, de
acuerdo con esta Clausula, el Concesionario Minero tendra derecho a
solicitar una prorroga del Plazo de !a Concesién Minera y consecuentemente
de este Contrato, igual al Plazo de duracién de dicha suspensién.-
CAPITULO QUINTO: DE LA GESTION AMBIENTAL.- CLAUSULA
DECIMO SEGUNDA: OBLIGACIONES AMBIENTALES.- DOCE
PUNTO UNO. Licencia Ambiental.- El Concesionario Minero, de forma
previa al inicio de las actividades mineras contempladas en el presente
Contrato, debera obtener la Licencia Ambiental emitida por la Autoridad
Ambiental Nacional para el cumplimiento del objeto del presente Contrato,
conforme lo establecido en los articulos cuarenta y uno (41) ultimo inciso y
setenta y ocho (78) de la Ley de Mineria en concordancia con el articulo diez
y siete (17) del Reglamento Ambiental para Actividades Mineras en la
Republica del Ecuador.- DOCE PUNTO DOS, Responsabilidad
Ambiental del Concesionario Minero.- Doce punto dos punto uno. De las

Operaciones: El Concesionario Minero conduciré las operaciones cifiéndose

4 a los lineamientos del desarrollo sostenible, de la conservacion y proteccion
&

i del ambiente, de acuerdo a la Constitucién de la Republica del Ecuador y la
i

4 Legislacion Aplicable. El Concesionario Minero aplicara en forma indicativa

res 37

el Plan Nacional del Buen Vivir.- El Concesionario Minero tomara las
precauciones necesarias, y establecidas en el EIA aprobado, para prevenir,
controlar, mitigar, rehabilitar, remediar y compensar los impactos negativos
que sus actividades mineras puedan tener sobre el ambiente y la comunidad.-
Doce punto dos punto dos. De la Reparacién 0 Remediacién Ambiental: De
existir Dafios y/o Pasivos Ambientales, determinados por la Autoridad
Ambiental Nacional, el Concesionario Minero se responsabilizara de
elaborar un plan de accion y/o un programa de Reparacién o Remediacién
Ambiental en el que se determinaré el alcance y contenido de medidas
ambientales y acciones de reparacién que fueren necesarios asi como el costo
de estos trabajos, que seran por cuenta del Concesionario Minero, y que
debera ser presentado ante la Autoridad Ambiental Nacional, en los términos
sefialados en la Legislacién Aplicable.- Doce punto dos punto tres.
Indemnizaciones y Compensaciones: En caso de que se produzca un Pasivo
Ambiental que se determine Iuego del debido proceso, haber sido causado
por el Concesionario Minero, y resultare de responsabilidad del mismo, el
Estado exigira al Concesionario Minero la indemnizacion y compensacion
proporcional a dicho Pasivo Ambiental, de acuerdo con lo establecido en el
numeral trece punto tres (13.3) de la Clausula Décimo Tercera de este
Contrato, en los términos aprobados por la Autoridad Ambiental Nacional,
aplicando el principio de responsabilidad objetiva amparada en lo dispuesto
en el articulo trescientos noventa y seis (396) de la Constitucién de la
Repiblica.- Doce punto dos punto cuatro. De la presentacion de estudios y
ejecucion de labores: El Concesionario Minero debera presentar todos los
estudios requeridos y realizar las labores mineras de conformidad con la
Legislacién Aplicable y en especial en la ejecucion de las actividades objeto
del presente Contrato debera observar lo indicado a continuacién: a) Cumplir

con los planes e implementar las medidas ambientales establecidas en el
38

AKAMA AARAARAAAAAAAAHAAAAAAAAAARAAAAAARAAAAAKRAAAAAAAAHRE
DOSS HHSHHOHHHHOHHHHOHOHTOOSSOOHHOHHHHOOOHHSSO HOSOI

DOCTORS PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

EIA; b) Presentar, de acuerdo con lo que establezca la Legislacién Aplicable,
las auditorias ambientales que permitan a la Autoridad Ambiental Nacional,
monitorear, vigilar y verificar el cumplimiento de los planes de manejo
ambiental, de conformidad con la Legislacion Aplicable; c) Realizar y
presentar el monitoreo ambiental conforme al articulo cuarenta y cinco (45)
del Reglamento Ambiental para Actividades Mineras y los EIA aprobados;
d) En el evento en que deba devolver agua lo hard al cauce original del rio 0
cuenca donde fueron captadas y 0 realizara de conformidad con la
Legislacién Aplicable; e) Utilizar tecnologia y procedimientos modemos
para optimizar el volumen de agua a ser utilizada en la ejecucién de este
Contrato, asi como para maximizar la eficiencia en el uso del agua y, en el
mayor grado posible recircularla o reutilizarla como se indica en el EIA
debidamente aprobado; f) En el evento de que la actividad minera requiera
de trabajos que obliguen al retiro de la capa vegetal, deberd proceder a
realizar la revegetacion y reforestacion de la zona afectada, preferentemente
con las especies nativas, de acuerdo con la normativa ambiental y el plan de
manejo ambiental; g) Tomar todas las precauciones establecidas en el EIA,
para evitar la contaminacién del suelo, agua, aire y/o biota de los lugares
donde se depositen fos residuos minero-metaltirgicos. El Concesionario
Minero no podra descargar desechos de escombros, relaves u otros desechos
no tratados en los rios, quebradas, lagunas u otros sitios no autorizados,
donde se presenten riesgos ambientales: h) Los desechos y residuos sélidos,
liquidos y emisiones gaseosas que la actividad minera produzca, seran
dispuestos cumpliendo con lo establecido por la Legislacién Aplicable; i)
Implementar, cuando fuere oportuno, el programa de Cierre de Operaciones

hasta su completa ejecucién; j) Incluir en su. Plan Anual de Trabajo e

; Inversiones la informacion relacionada con las actividades que deban

realizarse dicho afio incluyendo las medidas de prevencién y mitigacién, los

planes de trabajo estimados para ese afio con el detalle y oportunidad
requeridos por la Legislacion Aplicable; k) Presentar, al menos dos (2) afios
antes del cierre o abandono total de las operaciones mineras, un plan de
Cierre de Operaciones ante la Autoridad Ambiental Nacional, de
conformidad con !a Legislacién Aplicable; y, 1) Al presentar el plan de
Cierre de Operaciones, incluir un detalle de las labores a realizar, del plazo
de las mismas y el presupuesto referencial para todas las labores de cierre,
incluyendo los costos de una eventual Reparacién o Remediacién Ambiental
del area que pudiere resultar afectada negativamente por las actividades
mineras- CAPITULO SEIS: DE LA RELACION CON LAS
COMUNIDADES.- CLAUSULA DECIMO TERCERA:
OBLIGACIONES CON LAS COMUNIDADES.- Respecto a la relacién
con las comunidades del Area de Influencia del Proyecto Minero, al
Concesionario Minero le correspondera: TRECE PUNTO UNO. Presentar
al Ministerio Sectorial el plan de relaciones comunitarias que desarrolle el
Concesionario Minero, el que deberd ser armonizado con el Plan Nacional
para el Buen Vivir y con los planes de desarrollo locales preparados
conforme el Estudio de Impacto Ambiental aprobado y la Legislacién
Aplicable, y que a su vez estén integrados con los organismos estatales
encargados de] desarrollo sustentable del Area de Influencia del Proyecto
Minero.- TRECE PUNTO DOS. Priorizar su gestién hacia la prevenci6n,
mitigacion, minimizacién de impactos negativos que pudieren generarse.-
TRECE PUNTO TRES. Indemnizar y compensar a los perjudicados por los
Dafios Ambientales o Pasivos Ambientales 0 Dafios Sociales que su
actividad pudiere haber causado y respecto de los cuales tenga
responsabilidad, dentro del Area de Influencia del Proyecto Minero.-
TRECE PUNTO CUATRO. Cumplir con los acuerdos suscritos con las

comunidades del Area de Influencia del Proyecto Minero..CA PITULO
40

AAA A AMA AAKRARAAARAARAAARA AAA AA MAAAAAAARAA AAA AAAAAAAAE
©6006 000 0%

e@
e
@
@
@
©
e
@

f

COHKOROC OEE OC®O

re

H
i
i

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

SIETE: DE LAS GARANTIAS Y SEGUROS.- CLAUSULA DECIMO
CUARTA: GARANTIAS.- CATORCE PUNTO UNO. De las garantias.-
Catorce punto uno punto uno. Garantia de Casa Matriz: La Casa Matriz
del Concesionario Minero garantiza el cumplimiento de las inversiones
comprometidas por el Concesionario Minero bajo el presente Contrato,
segtin formato que consta en el Anexo C. Dicha garantia sera entregada al
Ministerio Sectorial antes de la declaracién de inicio de actividades prevista
en la clausula Décima de este Contrato y una vez suscrito el correspondiente
Contrato de Inversién.- Catorce punto uno punto dos. El Concesionario
Minero presentar las garantias ambientales requeridas para la obtencién y
mantenimiento de la respectiva Licencia Ambiental de conformidad con la
Legislacion Aplicable.- Catorce punto uno punto tres. La suma asegurada
de la péliza de fiel cumplimiento del plan de manejo ambiental sera
calculada en base al Programa y Presupuesto Ambiental Anual que sera
presentado por el Concesionario Minero. conforme a la Legislacién
Aplicable.- Catorce punto uno punto cuatro. Garantia de las inversiones:
Por cuanto las Partes han acordado el pago de una regalia anticipada por
parte del Concesionario Minero, no se requiere para la celebracién de este
Contrato el otorgamiento de otro tipo de garantia de inversion, por lo que en
el evento que el Concesionario Minero no realice las Inversiones estimadas
correspondientes al Plan General de Trabajo e Inversiones, por
circunstancias imputables a su propia responsabilidad, el Estado no tendré
obligacién de restituir al Concesionario Minero ningun valor correspondiente
a la regalia anticipada.- Por el contrario, en el evento que las Inversiones no
puedan ejecutarse por circunstancias imputables a la responsabilidad del
Estado o cualquier autoridad, dependencia, entidad gubernamental o por
Fuerza Mayor, éste tendrd la obligacién de restituir, sin intereses, la regalia
anticipada al Concesionario Minero en la parte que no hubieren sido v;-
/
4l~
debidamente liquidadas.- CATORCE PUNTO DOS. De la ejecucién de
las garantias ambientales: La Autoridad Ambiental Nacional de acuerdo al
procedimiento dispuesto en la Legislacién Aplicable, tendra el derecho a
solicitar se haga efectiva cualquiera de las garantias ambientales rendidas en
virtud de lo establecido en la Legislacion Aplicable.- En caso de ejecucion
de las garantias ambientales, las indemnizaciones pagadas por las compafiias
aseguradoras seran recibidas por el Estado y serviran para reparar el Dafio
Ambiental y/o el Dafio Social y/o el Pasivo Ambiental producidos.-
CLAUSULA DECIMO QUINTA: POLIZAS DE SEGURO.- El
Concesionario Minero serd responsable exclusivo de contratar todas las
polizas de seguro requeridas para cumplir con este Contrato, ya sea que
dichas pélizas estén disponibles en el mercado nacional o internacional o se
obtengan a través de reaseguros. Estas pdlizas de seguros se sujetarén a la
legislacion ecuatoriana. El Concesionario Minero contratara los seguros para
cubrir bienes localizados en el pais, con uma compafifa de seguros
debidamente autorizada por la Superintendencia de Bancos y Seguros, con
excepcién de aquellos riesgos para los cuales no se obtenga cobertura en el
pais, en cuyo caso seran contratados en el exterior.- El Concesionario Minero
debera exigir a todos sus Subcontratistas proveedores de bienes y servicios
que contraten las pélizas de seguro que considere necesarias.- En el caso de
que e] Concesionario Minero o sus Subcontratistas, no hubieren contratado
las polizas de seguro 0 que el Concesionario Minero haya incumplido con el
pago de las primas que correspondan a tales polizas, los dafios y las pérdidas
que puedan producir, seran de su exclusiva responsabilidad y el
Concesionario Minero debera cubrirlos de inmediato.- En caso de siniestro,
las indemnizaciones pagadas por las compafiias aseguradoras seran recibidas
por el Concesionario Minero y serviran como base para reemplazar. reparat

© mejorar inmediatamente los bienes o instalaciones dafiados, destruidos o

nan Or MRM EMRE EAE A RAR ALARA AREA MARA KRARAAA ARAMA
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E.) CANTON QUITO

sustraidos.- Las indemnizaciones y restitucién de bienes derivados de los
siniestros que no estuvieren debidamente asegurados por el Concesionario
Minero, serén de su exclusiva responsabilidad.- E] Concesionario Minero
mantendra en vigencia pélizas de seguro que cubran, al menos, los siguientes
riesgos 0 siniestros: a) Responsabilidad civil general; b) Poliza de vida y
accidentes personales; c) Limpieza y remocién de escombros, cuando se
considere necesario.- Copias auténticas de las polizas deberan ser entregadas
por el Concesionario Minero al Ministerio Sectorial.- El Concesionario

podra mantener adicionalmente a su criterio otras polizas de seguros que

considere convenientes para sus actividades.- CAPITULO OCHO: DELO
ECONOMICO, FINANCIERO ¥ TRIBUTARIO.- CLAUSULA
DECIMO SEXTA: PARTICIPACION DEL ESTADO Y DEL
CONCESIONARIO MINERO.- Las Partes expresamente reconocen y

©OSOCOHCHOOCTOEOEOOdOS

acuerdan que de conformidad con el articulo cuatrocientos ocho de la

aceee

Constitucién y en concordancia con el articulo noventa y tres de la Ley de

Mineria y la Disposicion General Primera del Reglamento General de la Ley

de Mineria, el Estado participar en los beneficios del aprovechamiento de
los minerales objeto de este Contrato en un porcentaje de al menos el
cincuenta y dos por ciento (52%) y el Concesionario Minero en un
porcentajé maximo de cuarenta y ocho por ciento (48 %), que se calcularan
sobre una base de flujos corrientes y de forma anual y acumulada para todo
el periodo contractual, es decir, sin la aplicacién de ningin tipo de tasa de
actualizacion o tasa de descuento para el calculo de los flujos totales,

conforme se explica en el Anexo F.- En caso de que los beneficios del

Concesionario Minero fueran superiores al Porcentaje de cuarenta y ocho por
ciento (48 %) establecido en el parrafo precedente, el Concesionario Minero
debera pagar al Estado por concepto de Ajuste Soberano el valor

correspondiente que garantice que el Estado reciba al menos el porcentaje: “~~

BO O089OR9OOOHO8OOOOOOEC ORO
establecido de cincuenta y dos por ciento (52 %).- Para efecto del calculo y
cumplimiento de lo establecido en el parrafo anterior, conforme se explica en
el Anexo F y el Instructivo de auditoria, cdlculo de regalias y beneficios de la
actividad minera metdlica son beneficios del Estado provenientes de este
Contrato los montos pagados correspondientes a: Uno. Impuesto a los
Ingresos Extraordinarios.- Dos. Impuesto a la Renta.- Tres. IVA pagado en
la adquisicion de bienes y servicios siempre que no haya sido compensado
como crédito tributario.- Cuatro. Doce por ciento de participacién laboral
atribuible al Estado.- Cinco. Regalias Mineras.- Seis. Ajuste Soberano
calculado acumulativamente.- La ARCOM deberd realizar anualmente (afio
vencido) en el segundo semestre de cada afio, una determinacién de la
aplicabilidad del Ajuste Soberano y el valor correspondiente que debera
pagar el Concesionario Minero. Solo se aplicaré el Ajuste Soberano en los
ejercicios anuales en los que hubiere lugar a dicho ajuste, por lo que en el
evento de que la determinacion establezca que los beneficios del Estado se
mantienen en al menos el porcentaje de cincuenta y dos por ciento (52 %), el
Concesionario Minero no deberd cancelar ningtin valor por concepto de
Ajuste Soberano.- Una vez determinado el valor correspondiente al Ajuste
Soberano por parte de la ARCOM se notificara al Servicio de Rentas
Internas, para fines de recaudaci6n, y al Concesionario Minero, debiendo
éste ultimo pagarlo en el plazo maximo de sesenta dias. En caso de
impugnacion judicial respecto del valor a pagar se lo hard por la via
Contencioso Administrativa, sin perjuicio de los recursos administrativos
previos que pudiere ejercer el Concesionario Minero.- Sin perjuicio de los
beneficios antes sefialados para efectos del céloulo del Ajuste Soberano, el
Estado recibira todos los tributos y beneficios previstos en la Legislacién
Aplicable sin perjuicio de lo establecido en la clausula de factores de

correcciin.- CLAUSULA DECIMA SEPTIMA- — REGALIAS.-
44

COC CCO

i

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

DIECISIETE PUNTO UNO. De tas Regalias, determinacién del
porcentaje, forma de calculo, forma de Pago y verificacion. EI
Concesionario Minero conviene en pagar una Regalia al Estado durante la
vigencia del presente Contrato en los términos sefialados en el articulo
noventa y tres (93) de la Ley de Mineria. articulo ochenta y dos (82) del
Reglamento General de la Ley de Mineria y en este Contrato.- Diecisiete
punto uno punto uno. Porcentaje de la Regalia: £1 Concesionario Minero
debera pagar por concepto de Regalia, los Sigmentes porcentajes calculados
sobre el Ingreso Neto efectivamente percibido por las ventas de los
Productos Minerales (Mineral Principal y Minerales Secundarios),
provenientes del Area de Contrato. considerando para dichos cdlculos el
precio del Mineral Principal. esto es, el cobre de acuerdo con el valor
publicado por la Bolsa de Metales de Londres Catodo de Cobre Grado A
(London Metal Exchange Grade A Cathode Copper): ----------------

Precio por libra de cobre

Bolsa de Metales de Londres
Catodo de Cobre Grado A
(London Metal Exchange

Grade A Cathode Copper)

Porcentaje aplicable para el caleulo
de Regalia a pagar sobre el Ingreso
Neto aplicable sobre los Productos
Minerales (Mineral Principal y

Minerales Secundarios)

Igual o mayor a USDS,31 8%
Desde USD 4,01 hasta USD

p30 | Wo
Igual o menor a USD 4,00 6%

El Concesionario Minera deberd intormar al Ministerio Sectorial acerca de la

fecha de inicio de la produceién comer

1 y de la primera venta come

de los Productos Minerales (Mineral Principal y Minerales Secundarios)
provenientes del Area del Contrato.- Diecisiete punto uno punto dos.
Caleulo de la Regalia: La Regalia sera calculada sobre el Ingreso Neto
efectivamente percibido por el Concesionario Minero por las ventas de los

Productos Minerales. de conformidad con la siguiente formula: - - - - - - - - -

Regalia = [(CM x PI} — GTI-CR~- GT ~ ITE. x: Reg.

ee
IBPM a
Ingreso Bruto = IB

x Ingreso Neto = IN

Monto de Regalia

IN = Ingreso Neto de Productos Minerales: El Ingreso Neto sera igual al
Ingreso Bruto percibido por los Productos Minerales, menos los gastos de
transporte y el impuesto a los ingresos extraordinarios, de acuerdo con la

siguiente férmula: - - - -------------+--------+-0-2-----

IN =IB-GT-—WE----------------------- 2-2-2020 2-2-2 eee
Se entendera por “Productos Minerales”, sean éstos el Mineral Principal y/o
los Minerales Secundarios, al concentrado comercializable derivado del
mineral o extraido del Area del Contrato y/o a otros productos que sean
tratados adicionalmente como parte de la operacién minera relacionada con
el Area del Contrato.

IB = Ingreso Bruto: Para efecto de calculo de la regalia, se entiende por
Ingteso Bruto al resultado de la siguiente formula: - -----------------

IB = IBPM- CR: - --------------- 2-222 errr reer t cree

IBPM = Ingreso Bruto de Productos Minerales: Es igual al resultado de la

siguiente formula: - -

IBPM = CM * PI- GTI----------------+-+-------0r rere ee

RAAAARAAKAARAKRARAAA BAA AAAARAAAARAAAARAAAKRARAARAAARAARAAE
99 GS OG OOO OOOOOOOOOCODHOOOOHSCOOCOOCOOCOOOOOS

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

CM = Cantidad de Metales, es la cantidad de metales pagables contenidos en
los Productos Minerales vendidos, sujeta a los procesos de control
aplicables. La cantidad de metales pagables es aquella obtenida una vez
descontadas las mermas y deducciones metalurgicas establecidas en los
Tespectivos contratos, de acuerdo con prdcticas internacionales, ------- -
PI = Precio internacional: es el precio internacional de venta de los metales
pagables contenidos en los Productos Minerales, establecido en los
respectivos contratos de comercializacién,- Para efecto del calculo de la
Regalia, el precio internacional de venta de los metales pagables, sera igual
al promedio mensual (mes calendario) de precios durante el Periodo de
Cotizacién (Quotational Period), siendo estos precios: *En el caso del cobre,
el precio oficial (official cash settlement price) para cobre Grado A
expresado en US délares publicado por la Bolsa de Metales de Londres
(London Metal Exchange-LME); *En el caso del oro, al promedio AM/PM
de la fijacién (fixing) en US ddlares publicada por la Asociacién del
Mercado de Lingotes de Londres (London Bullion Market Association-
LBMA). *En el caso de Ia plata, la fijacién (fixing) en US délares publicada
por la Asociacién del Mercado de Lingotes de Londres (London Bullion
Market Association-LBMA). *Para el caso de otros metales pagables se
estara a lo establecido mediante resolucién de la ARCOM, previo informe
especial del Servicio de Rentas Internas, los cuales observardn los precios
publicados por bolsas y similares que tengan por objeto transparentar ej
mercado,- El Periodo de Cotizacién sera el establecido en los respectivos
contratos de venta, pudiendo ser: el mes calendario anterior al mes
contractual de embarque (M-1), 0 el cuarto mes calendario siguiente al mes
contractual de embarque (M+4), 0 cualquier otro mes calendario intermedio
entre los dos anteriores.-No se podra modificar un Periodo de Cotizacién una

vez que €ste haya iniciado, asi como tampoco se podra anticipar a un Period:

de Cotizacion cuyo precio ya sea total o parcialmente conocido.- Para
efectos de facturacion provisoria se considerard el promedio de Jas diez
Ultimas cotizaciones diarias inmediatamente anteriores al antepenultimo dia
habil de la fecha estimada del embarque.- Los contratos de comercializacion
deberan ser registrados en la Agencia de Regulacién y Control Minero
ARCOM, con quince dfas de anticipacion a la fecha de inicio de la carga del
primer embarque de las exportaciones a que se refieran. Cualquier
modificacion a los contratos de comercializacion sera aplicable para los
embarques posteriores a la fecha de dicha modificacién y debera ser
igualmente registrada en la ARCOM con quince dias de anticipacion a la
fecha de inicio de la carga del primer embarque de la o las exportaciones a
que se refiere.- Si los contratos no hubieren sido registrados en la ARCOM
en los plazos sefialados, o éstos no establecieren un Periodo de Cotizacién
fijo entre las opciones establecidas en este articulo, o los contratos o sus
modificaciones establecieren un Periodo de Cotizacién ya iniciado a la fecha
de registro, o éstos establecieren un Periodo de Cotizacién cuyo precio ya
fuere total o parcialmente conocido a Ja fecha de registro, para fines de
calculo de la Regalia se considerara como Periodo de Cotizacion al mes
calendario siguiente al mes contractual de embarque (M+1). Si las
modificaciones no hubieren sido registradas en la ARCOM en los plazos
sefialados, o éstas no establecieren un nuevo Periodo de Cotizacién fijo entre
las opciones establecidas en este articulo, para fines de calculo de la Regalia

se mantendra el Perfodo de Cotizacién establecido previamente para esas

exportaciones. : - - - -
GTI = Gastos de Transporte Internacional: Incluyen los gastos y descuentos
de: transporte (terrestre, maritimo, etc.), manipulacién (inspecciones,
transbordos, andlisis, laboratorio arbitral de contenidos metalicos), y primas

de seguros por pérdidas en transito de los Productos Minerales, desde que el
2)
48

nanan nee eee RR eR RRR LR REED EAE Ee AARAAAanahhh hhh & ha
COC COOdDOt

i

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

Producto Mineral es embarcado en la nave de exportacion hasta el puerto de
destino, de acuerdo con los términos y condiciones particulares acordados
para cada embarque. No se incluiran como gastos de seguro en el transporte
internacional aquellos cuya cobertura de riesgo no implique una pérdida en
el valor de los bienes transportados, --------------2222-2--22 22.
CR = Cargos de los procesos de tratamiento y refinacion: corresponden a los
cargos de tratamiento y refinacién (TC/RC), y penalidades por impurezas,
de acuerdo con los términos y condiciones particulares acordados para cada
venta bajo pardmetros internacionales. -------------.22----.0----
Los cargos de tratamiento y tefinacién (TC/RC), que deben ser considerados
como descuentos no seran mayores a: * Para contratos de venta a Largo
Plazo (mayores a un atio) los TC/RC establecidos en el “Japanese Term
Contracts (Benchmark)”, publicado por Brook Hunt vigente en el mes
contractual de embarque. * Para contratos de venta a Corto Plazo (menores a
un afio) los TC/RC establecidos en el “Far East Spot Market (CIF Asia)”
publicado por Brook Hunt vigente en el mes contractual de embarque.- - - - -
GT = Gastos de Transporte: Incluyen los gastos y descuentos de: transporte
(terrestre, maritimo, etc.), manipulacién (inspecciones, costos portuarios y de
embarque, bodegaje, transbordos, andlisis y laboratorio, carga y descarga,
empaque), primas de seguros por pérdidas en transito (incluida la porcioén no
deducible en las coberturas) de los Productos Minerales, desde el Area del
Contrato hasta que el Producto Mineral es embarcado en la nave de
exportacién, de acuerdo con los términos Y condiciones particulares
acordados para cada embarque. -----------2-22222222022 08
IE = Impuesto a los Ingresos Extraordinarios: Es el calculado de acuerdo
con la normativa tributaria vigente, -~------ 2-22-22
Todas las cantidades y contenidos estan sujetas a los procesos de control

aplicables por la autoridad competente. Por lo tanto, en caso de diferencias
497
en cualquier cantidad o contenido que afecten el calculo de la Regalia
establecido en la presente cldusula, se aplicaran los resultados obtenidos por
el laboratorio arbitral- Diecisiete punto uno punto tres. Pago de la
Regalia: El pago de la Regalfa se realizar semestralmente de conformidad
con la Legislacién Aplicable.- Diecisiete punto uno punto cuatro.
Verificacién: Para efectos de verificacién el Estado podra tomar en cuenta la
informacion reflejada en las declaraciones tributarias presentadas por el
Concesionario Minero al Servicio de Rentas Internas, asi como la constante
en los informes semestrales de produccion presentados a la ARCOM, y en
los informes de auditoria realizados por el Estado de acuerdo a este Contrato
y a la Legislacién Aplicable.- Diecisiete punto uno punto cinco.
Deducibilidad de la Regalia: E] monto devengado por concepto de Regalia
seré considerado como gasto deducible de la base imponible del Impuesto a
la Renta del Afio Fiscal al que corresponden dichas Regalias.- DIECISIETE
PUNTO DOS. Regalia anticipada: Diecisiete punto dos punto uno.
Monto de la Regalia Anticipada: El Concesionario Minero pagara por
concepto de Regalia Anticipada CIEN MILLONES de délares de los Estados
Unidos de América (US$ 100°000,000,00).- Diecisiete punto dos punto
dos. Pago de la Regalia Anticipada: La Regalia Anticipada sera pagada de
la siguiente manera: a) El primer pago sera igual al cuarenta por ciento y se
realizara treinta dias después de obtener la aprobacién para inversién del
Estado Chino, y que se estima sera ciento veinte dias a partir de la Fecha
Efectiva.- b) El segundo pago ser igual al treinta por ciento y se realizara
una vez que se obtengan los permisos y autorizaciones necesarias para el
Proyecto Minero (MAE, INPC y SENAGUA).- c) El tercer pago sera igual
al treinta por ciento y se realizard en dos partes iguales: la una, cuando se
disponga de la conexién y suministro por la empresa eléctrica

correspondiente en la mina; y, la otra, cuando el puerto (de la compafiia
Abe
50

/

cE hk aaa AAAAL AA AAA A Ct
@
e
@
Ad
@
e@

"88 sean anna

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

relacionada PuertoCobre S.A.) entre en operacion.- Diecisiete punto dos
Punto tres. Liquidacién de la Regalia Anticipada: Todos los pagos
realizados por el Concesionario Minero por concepto de Regalia Anticipada,
serén imputados a las Regalias que deba pagar el Concesionario Minero a
partir del inicio de la explotacién de minerales en el Area de Contrato. Al
cierre de cada Ejercicio Fiscal se efectuara una liquidacién provisional de la
Regalia devengada, la cual se compensard como maximo el veinte por ciento
(20 %) del valor por concepto de Regalia Anticipada, y hasta el cincuenta
por ciento (50 %) de la Regalia devengada, debiendo ser pagada la diferencia
a favor del Estado. Este limite se aplicara hasta que la Regalia Anticipada se
liquide por completo- CLAUSULA DECIMO OCTAVA:
OBLIGACIONES TRIBUTARIAS Y PARTICIPACION LABORAL.-
El Concesionario Minero pagaré todos los impuestos, tasas, aportes y
contribuciones que le corresponda de conformidad con la Legislacién
Aplicable y en especial pero sin limitarse a los siguientes: DIECIOCHO.
PUNTO UNO. Del Impuesto a la Renta.- La tarifa del Impuesto a la Renta
en el afio dos mil doce es del veinte y tres por ciento y, desde el afio dos mil
trece sera del veinte y dos por ciento. E! Impuesto a la Renta sera pagado por
el Concesionario Minero al Servicio de Rentas Internas, de conformidad con
la Legislacién Aplicable.- DIECIOCHO PUNTO DOS. Del Impuesto al
Valor Agregado (IVA).- La tarifa de IVA generalmente aplicable es del
doce por ciento (12 %). El Concesionario Minero pagara respecto de todas
sus actividades el IVA que corresponda segtin la Legislacién Aplicable. El
Concesionatio declara que conoce que la devolucién del IVA en actividades
de exportacién no es aplicable a la actividad minera por tratarse de recursos
naturales no renovables; por lo que, los valores que el Concesionario Minero
pague por concepto del [VA sobre la adquisicién de bienes ¥ servicios no
constituiran crédito tibutario y se incluirén dentro del valor de susj\ «

5lv

x
inversiones, costos y gastos.- DIECIOCHO PUNTO TRES. Del Impuesto
a los Ingresos Extraordinarios.- El Impuesto a los Ingresos Extraordinarios
es aquel determinado en el articulo ciento sesenta y cuatro (164) de la Ley
Reformatoria para la Equidad Tributaria, y que se aplica al Concesionario
Minero en razon del presente Contrato. La tarifa del impuesto es del setenta
por ciento (70 %).- Para efectos de este impuesto se consideraran ingresos
extraordinarios a aquellos percibidos por el Concesionario Minero en [a parte
en que tales ingresos sean generados en la venta del Mineral Principal y de
los Minerales Secundarios a precios superiores del Precio Base pactado para
cada mineral en este Contrato.- Dieciocho punto tres punto uno. Precio
Base: a) Del Mineral Principal: Cuatro dolares por libra de cobre metal
equivalente contenida en el concentrado (US$ 4,00).- b) De los Minerales
Secundarios: i. Oro: Un mil setecientos diez 75/100 ddlares por enza troy
(US$1.710,75). ii. Plata: Treinta y cinco 21/100 por onza troy (US$35,21).-
Dieciocho punto tres punto dos. Calculo del impuesto: Para el calculo del
impuesto a los ingresos extraordinarios el Precio Base se restara del Precio
Internacional (PI) establecido en la clausula décimo séptima (17) y este
resultado, de ser positivo, se multiplicara por las unidades vendidas, a éste
valor se le calculara el setenta por ciento para la determinacién del valor a
pagar por dicho impuesto.- Dieciocho punto tres punto tres. Ajuste del
Precio Base: El Precio Base de los minerales sera ajustado mensualmente
conforme la variacién del Indice de Precios al Consumidor de los Estados
Unidos de América, publicado por el Banco Central del Ecuador.-
DIECIOCHO PUNTO CUATRO. Participacién Laboral.- Utilidades
para los trabajadores y para el Estado ecuatoriano.- Los trabajadores
vinculados a la actividad minera del Concesionario Minero recibiran el tres
por ciento (3 %) del porcentaje de utilidades, y el doce por ciento (12 %)

restante sera pagado al Estado, de conformidad con la Legislacion

$2

(wv

eo

COCOCCOCEOECOOOOOOEO

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E) CANTON QUITO

Aplicable.- DIECIOCHO PUNTO CINCO. De la Patente de
Conservacién.- La Patente de Conservacién es el valor gue el Concesionario
Minero deberé cancelar anualmente al Estado Para conservar en vigencia la
Concesién Minera, equivalente al diez por ciento (10 %) de una
remuneracién bdsica unificada por cada hectérea minera que conforme la
Concesién Minera, de conformidad con el segundo inciso del articulo treinta
y cuatro (34) de la Ley de Mineria- DIECIOCHO PUNTO SEIS.
Impuestos, tasas y contribuciones municipales.- E] Concesionario Minero

pagara las cargas establecidas por Organos municipales o seccionales de

” conformidad con el Cédigo Organico de Organizacion Territorial,

Autonoma y Descentralizacién y la Legislacién Aplicable.- CLAUSULA
DECIMO NOVENA: FACTORES DE CORRECCION.- DIECINUEVE
PUNTO UNO. Eventos y Métodos de Correcci6n.- En caso de que, con
posterioridad a la suscripcién de este Contrato, se Presentare cualquiera de
los eventos que se describen a continuacién y estos causen un desequilibrio
en la economia de este Contrato para el Concesionario Minero, a pedido
motivado de este ultimo se incluira, previa negociacién y acuerdo de las
Partes. un factor de correccién que absorba el incremento de la carga
econémica para el Concesionario Minero: Dieeinueve punto uno punto
uno. Modificacién de los porcentajes aplicables o creacién de nuevos
tributos, siempre y cuando tales Porcentajes o tributos no se encuentren
estabilizados mediante un Contrato de Inversién, de conformidad con el
Codigo Organico de la Produccién, Comercio e Inversiones.- Diecinueve
punto uno punto dos. Modificacién de la base imponible del impuesto a la
renta, como consecuencia de cambios legales o reglamentarios, siempre y
cuando no estuviere vigente un Contrato de Inversién que hubiere
estabilizado dicha base imponible.- Diecinueve punto uno punto tres.

Modificacion de la Legislacién Aplicable.- Diecinueve punto uno punto.:--

cuatro. Modificacién del porcentaje de participacién laboral sobre las
utilidades liquidas, siempre y cuando no estuviere vigente un Contrato de
Inversion que hubiere estabilizado dicho porcentaje.- Diecinueve punto uno
punto cinco. Imposicién, eliminacién o modificacion de gravamenes,
regalias, primas de entrada, derechos supertficiarios, patentes, derechos,
pagos de compensacion y/o cualquier otro tipo de gravamen, contribuciones
© participaciones no tributarias.- Diecinueve punto uno punto seis.
Modificacion del régimen monetario y/o cambiario previsto en la Ley de
Régimen Monetario y Banco del Estado publicada en el Registro Oficial
Suplemento ntimero novecientos treinta (930) de siete (7) de mayo de mil
novecientos noventa y dos (1992), reformada por la Ley para la
‘Transformacién Econémica del Ecuador, publicada en el Registro Oficial
Suplemento ntimero treinta y cuatro (34) de fecha trece (13) de marzo de dos
mil (2000).- Los Factores de Correccién, de acuerdo con la presente
Clausula, consistiran en cualquier medida disponible para el Estado para
absorber, de forma rapida, adecuada y efectiva, el desequilibrio econdmico
causado al Concesionario Minero por los eventos precedentes e incluiran, sin
limitacién, la modificacion de mutuo acuerdo a este Contrato, de acuerdo al
procedimiento establecido y la Legislacién Aplicable- DIECINUEVE
PUNTO DOS. Mecanismo para la aplicacién de un factor de
correccién.- Correspondera al Concesionario Minero demostrar: (i) la
existencia de cualquiera de los eventos sefialados en !a clausula anterior,
(ii) su impacto econémico en el equilibrio econémico del Contrato, y (iii)
cémo el factor de correccién solicitado absorbera el desequilibrio econémico
alegado. Para ello, e! Concesionario Minero debera incluir un estudio
econémico detallado del impacto del evento alegado y el efecto del factor de
correccién solicitado. El factor de correccién deberd respetar, en todo

momento, el porcentaje minimo del cincuenta y dos por ciento (52 %)
Wee
34

AAARMANMAREAARAARAAARAADRNAAAADDAADAOAOHOHOOHOOOOOOOO0 Gl
@

©6006 000000 0000000000000 00000000CC0CC8

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

tespecto de la participacién del Estado en los beneficios

del

aprovechamiento de los recursos minerales objeto de este Contrato. Este

factor de correecion tendra como unico propdsito compensar e] desequilibrio

econémico que pudiere presentarse. Una vez formulado el pedido motivado

de aplicacién de un factor de correccidn, las Partes dispondran.

de un plazo

de treinta (30) dias para negociar y Negar a un acuerdo sobre el factor de

correccion. Si las Partes no Ilegan a un acuerdo en el plazo sefialado o en

cualquier plazo adicional que acuerden, cualquiera de las Partes podra

invocar la intervencién de un Consultor y/o cualquier otro mecanismo

Previsto en la clausula de Solucién de Controversias estipulada en este

Contrato para la determinacién del factor de correccién que debera

aplicarse- | CLAUSULA

VIGESIMA: CONTABILIDAD

DEPRECIACION.- VEINTE PUNTO UNO. Contabilidad.-

y
El

Concesionario Minero levard la contabilidad de sus Inversiones. costos y

gastos, y otros conceptos relacionados con este Contrato, sujetandose a la

Legislacion Aplicable y al Reglamento de Contabilidad que forma parte

integrante del presente Contrato.. VEINTE PUNTO DOS. Depreciacion

Acelerada de Activos Fijos.-

El Concesionario Minero podra solicitar al

Servicio de Rentas Internas un tratamiento especial de depreciacién

acelerada para aquellos activos fijos que tienen una vida util mds corta como

consecuencia dei mayor desgaste que se produce en la ejecucién de fas

actividades mineras.- CAPITULO NUEVE: DEL PLAN GENERAL Y
PLANES ANUALES DE TRABAJO E INVERSIONES,- CLAUSULA
VIGESIMO PRIMERA: PLAN GENERAL DE TRABAJO FE
INVERSIONES Y DE LOS PLANES ANUALES DE TRABAJO E

eres

INVERSIONES.- VEINTE Y UNO PUNTO UNO. Del Plan General de
Trabajo e Inversiones.- F! Concesionario Minero, a fin de dar

cumplimiento con el objeto del Contrato debera ejecutar el Plan General de... -
Trabajo e Inversiones que contiene los plazos, términos y condiciones para
las etapas de Construccién y Montaje, Extraccién, Explotacién, Beneficio,
Fundicién, Refinacién, Transporte y Comercializacion acordado por las
Partes, que consta en el Anexo B del presente Contrato.- E] Concesionario
Minero se compromete a dar cumplimiento al Plan General de Trabajo e
Inversiones a fin de maximizar la recuperacion de las reservas previstas de
acuerdo con su Estudio de Factibilidad, dentro de los plazos, términos y
condiciones que constan en el Anexo B, sin embargo las actividades,
presupuestos y plazos seran referenciales y deberan guardar concordancia
con los estudios de factibilidad y sus actualizaciones.- El Concesionario
Minero garantiza que la ejecucién de sus actividades previstas en este Plan
se realizar teniendo como prioridad Ja racionalidad en la utilizacién de los
recursos naturales.- Todas las modificaciones sustanciales deberdn ser
comunicadas al Ministerio Sectorial y quedaraén aceptadas por el Estado
simultaneamente con la aprobacion de la actualizacién o reforma al Estudio
de Factibilidad 0 a nuevos Estudios de Factibilidad.- Se entendera como
modificacién sustancial del Proyecto Minero si, con motivo del desarrollo de
sus actividades, ha ocurrido u ocurrird cualquiera de los siguientes casos y
que requiera de un nuevo Estudio de Factibilidad o de su actualizacién o
reforma; y, un nuevo EIA o plan de manejo ambiental o una actualizacién o
reforma de éstos: a) Cambio o incremento sustancial en las actividades no
previstas originalmente en el Plan General de Trabajo e Inversiones. b)
Cambio de ubicacién espacial de las actividades mineras dentro del Area del
Contrato. c) Cambios sustanciales en los sistemas de transporte de los
minerales extraidos.- En caso de que las modificaciones propuestas requieran
a su vez la modificacién de los otros documentos emitidos por autoridades
competentes, e! Concesionario Minero sera responsable de cumplir con los

requisitos previstos en la Legislacion Aplicable para cada caso. - Los plazos,
a 56

~_-_ an enn ne AAA AAAAAAAAADRALALAAHRDADRADHLDDHAOHODOOOO OC
(@ DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (F.) CANTON QUITO

términos y condiciones acordados por las Partes en el Plan General de

Trabajo e Inversiones, se contaran y seran exigibles a partir de la fecha de

declaracion de inicio de actividades establecida en la cldusula Décima del

presente Contrato.. VEINTE Y UNO PUNTO DOS. Del Plan Anual de

Trabajo e Inversiones.- El Concesionario Minero presentard, al Ministerio
Sectorial, un Plan Anual de Trabajo e Inversiones que contendra el
programa de actividades, asi como el presupuesto de inversiones, costos y

gastos para el respectivo Afio Fiscal. El Plan Anual de Trabajo e Inversiones

©
@
e
@
e
oe
e
oe
@

tendra como base sustancial el Plan General de Trabajo e Inversiones.- El
Plan Anual se presentard al Ministerio Sectorial hasta el treinta y uno (31)
de enero del Afio Fiscal en que el mencionado Plan Anual de Trabajo e
Inversiones sera ejecutado.- Las notificaciones correspondientes, asi como
los comentarios requeridos de las Partes, serdn realizados de acuerdo a la
Legislacion Aplicable.- Para el primer afio de actividades segun lo dispuesto
en este Contrato, el Plan Anual de Trabajo e Inversiones sera presentado
conjuntamente con la peticién de inicio de ejecucién de actividades para la
fase de explotacion, conforme lo establecido en la Clausula Décima de este
Contrato.- El Concesionario Minero notificaré al Ministerio Sectorial las
modificaciones que realice al Plan Anual de Trabajo e Inversiones.-
VEINTE Y UNO PUNTO TRES. Informes de ejecucién del Plan Anual
de Trabajo e Inversiones.- El Concesionario Minero debera presentar al
Ministerio Sectorial, hasta el treinta (30) de abril de cada afio, un informe de
ejecucién del Plan Anual de Trabajo e Inversiones del Ajio Fiscal anterior,
conjuntamente con los estados financieros del Concesionario Minero.- El
informe de ejecucién del Plan Anual de Trabajo e Inversiones, no exime al
Concesionario Minero de la obligacion de presentar los demas informes
previstos en este Contrato y en la Legislacién Aplicable.- CAPITULO

DIEZ: DEL CIERRE DE OPERACIONES.- CLAUSULA VIGESIMO:

©OS2090000 0000000000000 00C COCO
SEGUNDA: CIERRE DE OPERACIONES.- VEINTE Y DOS PUNTO
UNO. Actividades de Cierre de Operaciones.- Cuando se produzca el
Cierre de Operaciones objeto del presente Contrato, el Concesionario Minero
procedera a realizar adecuadamente las labores de desmantelamiento de
campamentos, viviendas, maquinarias. equipos, obras de infraestructura de
su propiedad y demds construcciones, de acuerdo a lo que establezca la
Licencia Ambiental que otorgue la Autoridad Ambiental Nacional para la
fase de Cierre de Operaciones.- VWEINTE Y DOS PUNTO DOS. Plan de
Cierre de Operaciones.- El Concesionario Minero debera presentar ante la
Autoridad Ambiental Nacional, en un plazo no inferior a dos afios previo al
cierre o abandono programado y definitivo de operaciones de las actividades
mineras amparadas en el presente Contrato, para su aprobacién, la solicitud
de Licencia Ambiental que contendra el plan de Cierre de Operaciones que,
de conformidad con lo establecido en el articulo ochenta y cinco (85) de la
Ley de Mineria y el articulo noventa y ocho (98) del Reglamento Ambiental
para Actividades Mineras en la Republica del Ecuador, contendra al menos
los requisitos establecidos en el siguiente numeral-~ VEINTE Y DOS
PUNTO TRES. Contenido minimo del Plan de Cierre de Operaciones.-
Veinte y dos punto tres punto uno. La descripcién de las labores de Cierre
de Operaciones; Veinte y dos punto tres punto dos. La Reparacién o
Remediacion Ambiental del area impactada negativamente, Veinte y dos
punto tres punto tres. Plan de verificacién del cumplimiento de la
Reparacién o Remediacién Ambiental del area impactada negativamente;
Veinte y dos punto tres punto cuatro. El plan de evaluacién del posible
Dafio Social y de su plan de compensacién: Veinte y dos punto tres punto
cinco. Presentacion de las garantias que requiera la Legislacion Aplicable; y,
Veinte y dos punto tres punto seis. Plan de incorporacién a nuevas formas

desarrollo econédmico.- CAPITULO ONCE: DE LAS
; 58

ae ee AMAA ARAAAAADADADODAAODAGDODOABOOOOOOOO OK
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

INSPECCIONES, CONTROL Y AUDITORIAS.- CLAUSULA
VIGESIMO TERCERA: INSPECCIONES, CONTROL Y
AUDITORIAS.- VEINTE Y TRES PUNTO UNO. De las inspecciones,
controles y auditoria: Veinte y tres punto uno punto uno. Sin perjuicio de
las atribuciones y competencias que tienen las entidades del Estado, cuando
éstas requieran realizar inspecciones, controles 0 auditorias a las actividades
que desarrolla el Concesionario Minero en virtud de este Contrato, lo podran
hacer a través del Ministerio Sectorial, de la ARCOM y Autoridad
Ambiental Nacional a cuyo propésito el Concesionario Minero debera
brindar las facilidades necesarias para verificar 0 asegurar el cumplimiento
del Concesionario Minero de toda la Legislacién Aplicable y de las
obligaciones contraidas bajo este Contrato, incluyendo, pero no limitado a:
a) Inspeccionar los trabajos de la mina, equipos, edificios, instalaciones y
cualquier otra estructura utilizada en la operacién minera; b) Inspeccionar y
revisar todos los aspectos de las operaciones mineras, incluyendo la
construccién y montaje, extraccién, beneficio, transporte y actividades de
comercializacion del Concesionario Minero; c) Comprobar los minerales a
ser vendidos por el Concesionario Minero de acuerdo con lo establecido en
el presente Contrato; d) Comprobar y determinar mediante muestreos las
leyes de los minerales y demas resultados geologicos; e) Inspeccionar y
revisar la exactitud de los pesos y medidas, asi como de los instrumentos de
pesaje y medicién, usados o mantenidos por el Concesionario Minero; f}
Revisar los libros contables y registros mantenidos por el Concesionario
Minero segiin lo establecido en el presente Contrato, de acuerdo con la
Legislacién Aplicable; g) Verificar la ejecucion de! Plan General de Trabajo
e Inversiones y del Plan Anual de Trabajo e Inversiones; h) Verificar la
cantidad de mineral producido con el propésito de determinar Regalias u

otros impuestos aplicables, de acuerdo con los términos de este Contrato o. >
59
de la Legislacion Aplicable; i) Muestrear y analizar cualquier mineral
producide por el Concesionario Minero en cualquier momento antes de su
venta; j) Auditar y verificar técnicamente los informes de produccién
presentados por el Concesionario Minero, de acuerdo con la Legislacion
Aplicable; k) Verificar y auditar a través de la Autoridad Ambiental
Nacional las obligaciones establecidas en la Licencia Ambiental; 1)
Determinar a través de la Autoridad Ambiental Nacional los Dafios
Ambientales que pudieren haberse generado; m) Verificar las medidas que se
tomaron para reparar el dafio producido, en caso de haberlo, al patrimonio
cultural del Estado; y, n) Verificar y atender denuncias por dafios sociales y
ambientales.- Veinte y tres punto uno punto dos. Toda inspeccién se
realizara de modo que las mismas no interfieran en el normal desarrollo de
las operaciones del Concesionario Minero.. CAPITULO DOCE: DE LA
CESION Y TRANSFERENCIA DE LA CONCESION MINERA.-
CLAUSULA VIGESIMO CUARTA: CESION Y TRANSFERENCIA.-
VEINTE Y CUATRO PUNTO UNO. Autorizacién Previa para Cesién y
Transferencia.- Veinte y cuatro punto uno punto uno. E! Concesionario
Minero podra ceder y transferir los derechos de la Concesién Minera, previa
calificacién de la idoneidad del cesionario por parte del Ministerio Sectorial
e informe previo de la ARCOM, de conformidad con la Legislacién
Aplicable.- Veinte y cuatro punto uno punto dos. La transferencia 0 cesién
debera ser inscrita en el Registro Minero a cargo de la ARCOM. De igual
forma, deberad comunicarse este particular a la Autoridad Ambiental
Nacional para fines de aplicacién del articulo veinte y siete (27) del
Reglamento Ambiental para Actividades Mineras en la Republica del
Ecuador.- Veinte y cuatro punto uno punto tres. La cesion y transferencia
de la Concesién Minera en virtud de la cual se celebra el presente Contrato
cpnilevara a la cesién y transferencia de! Contrato de Explotacién, para lo

i 60

Ra AAR ARARARA HARD AA LAARALARMRAAARRAABAAARBAARAARAARRAAAARAE
on

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

cual se debera instrumentar la correspondiente adenda modificatoria, la que
estard sujeta a las formalidades previstas en la Ley de Minerfa.- VEINTE Y
CUATRO PUNTO DOS. Responsabilidad.- Veinte y cuatro punto dos
punto uno. En caso de cesién y transferencia de la Concesion Minera, el
cesionario sera responsable ante el Estado y terceros por las obligaciones,
garantias y compromisos derivados de! presente Contrato, asi como también
de los que tengan causa anterior a la celebracién del mismo, sin que el
Estado tenga ninguna obligacién tespecto de otros compromisos contraidos
por el Concesionario Minero, con anteriores concesionarios que hubieren
tenido la calidad “de cedentes.-VEINTE Y CUATRO PUNTO TRES.
Obligaciones Laborales y Tributarias.- Veinte y cuatro punto tres punto
uno. La responsabilidad del cedente subsistird respecto de las obligaciones
(pendientes) de cardcter laboral y tributario que hubieren contraido antes de
la transferencia o cesién, con sujecion a la Legislacién Aplicable.- Cualquier
cesién y transferencia realizada en contravencién a esta estipulacion sera
considerada nula.- Veinte y cuatro punto tres punto dos. El Estado
reconoce que el Concesionario Minero obtendra financiamiento para la
construccién y comisionado del Proyecto Minero.- CAPITULO TRECE:
DE LA TERMINACION DE ESTE CONTRATO Y LA CADUCIDAD
DE LA CONCESION MINERA.- CLAUSULA VIGESIMO QUINTA:
TERMINACION DEL CONTRATO.- VEINTE Y CINCO PUNTO
UNO. El presente Contrato terminara por una o més de las siguientes causas:

Veinte y cinco punto uno punto uno. En cualquier tiempo, antes de

cumplirse el plazo, por mutuo acuerdo de las Partes; Veinte y cinco punto

uno punto dos. Por incumplimiento sustancial de las obligaciones

contractuales asumidas por las Partes, declarado luego del debido proceso

tales como pero sin limitarse a las previstas en las clausulas ocho punto uno

punto dos, ocho punto uno punto tres, ocho Punto uno punto seis y ochoy
61-

punto uno punto nueve de este Contrato; Veinte y cinco punto uno punto
tres. Por vencimiento de! Plazo de la Concesion Minera y sus renovaciones,
de acuerdo a lo establecido en el Capitulo I, Titulo VI de la Ley de Mineria;
Veinte y cinco punto uno punto cuatro. Por renuncia total de la Concesion
Minera, de acuerdo a Jo establecido en el Capitulo II, Titulo VI de la Ley de
Mineria; Veinte y cinco punto uno punto cinco. Por declaratoria de
caducidad de la Concesién Minera, de conformidad con lo establecido en el
Capitulo Ill, Titulo VI de la Ley de Mineria; Veinte y cinco punto uno
punto seis. Por declaratoria de nulidad de la Concesién Minera, de
conformidad con lo establecido en el Capitulo IV, Titulo VI de la Ley de
Mineria; Veinte y cinco punto uno punto siete. Por orden judicial o laudo
arbitral ejecutoriados; y, Veinte y cinco punto uno punto ocho. Por
liquidacién o quiebra del Concesionario Minero, judicialmente declaradas.-
VEINTE Y CINCO PUNTO DOS. Procedimiento de Terminacién de
Contrato.- Veinte y cinco punto dos punto uno. Para la declaratoria de
terminacién de este Contrato por la causal establecida en el numeral veinte y
cinco punto uno punto dos (25.1.2) de la presente Clausula, se seguira el
siguiente procedimiento: a) La Parte cumplidora notificaré a la Parte
incumplida sobre la existencia de! incumplimiento sustancial de una o mas
de las obligaciones establecidas en este Contrato. debiendo puntualizar en
dicha notificacion el tipo de incumplimiento y en él requerira a la Parte
incumplida para que en un plazo de treinta (30) dias pueda desvirtuar la
causal de terminacién, cumplir con la obligacion no atendida o corregir la
falta o incumplimiento. Este Plazo podra prorzogarse cuando las acciones de
remediacion asi lo requieran, siempre y cuando las acciones tendientes a la
remediacién 0 cumplimiento se hayan iniciado en el plazo antes indicado.- b)
En caso de que la Parte incumplida no haya desvirtuado o subsanado el

incumplimiento, 0 no haya iniciado las acciones para su remediacién dentro
62

~aana nnn nnn nr na aa AAAABAAABRAAAARARAAANRALRAARHAN*“RA“*“AQRAAAABSE“
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

de! Plazo sefialado en el literal anterior. Ja Parte cumplidora podra: (i) en el

caso del Ministerio Sectorial. terminar este Contrato mediante una resolucién

debidamente motivada; 0, (ii) en el caso del Concesionario Minero, iniciar el

procedimiento de solucion de controversias para terminar este Contrato, de

acuerdo con la Cléusula Vigésima Séptima punto Cuatro (27.4).- c)

Cualquier proceso arbitral iniciado Por cualquiera de las Partes bajo la

Clausula Vigésima Quinta punto Dos (25.2), debe ser Ilevado a cabo de

conformidad con la Cléusula Vigésima Séptima punto Cuatro (27.4) de este

Contrato.- Veinte y cineo punto dos punto dos. En los demds casos

establecidos en el numeral veinte y cinco punto uno (25.1) de la presente

Clausula. la terminacién del presente Contrato sera declarada por el
Ministerio Sectorial una vez verificada la causal de terminacién. La

resolucion que declare la terminacién del presente Contrato, deberd ser

inscrita en el Registro Minero a cargo de la ARCOM.- VEINTE Y CINCO

PUNTO TRES. Efectos de la Terminacion dei Contrato.- Veinte y cinco
punto tres punto uno. Producida la terminacién del Contrato, el
Concesionario debera: a) Suspender inmediatamente las labores de
explotacién de la Mina; sin perjuicio de terminar todos los procesos en curso
de acuerdo con la Legislacién Aplicable y las Buenas Prdcticas de la
Industria Minera Internacional.- 5) Cumplir con el plan de Cierre de
Operaciones y Reparacién o Remediacién Ambiental. respecto de los
Pasivos Ambientales, conforme lo determine ia Autoridad Ambiental
Nacional y la Legislacién Aplicable, en tanto y en cuanto Ja Mina
efectivamente se cierre y no siga siendo operada por el Estado o por un
tercero. En este caso el Concesionario Minero debera realizar la auditoria
ambiental correspondiente para el cambio de operador, el cual debera
hacerse cargo de las operaciones dentro de un plazo maximo de noventa

dias.- Veinte y cinco punto tres punto dos. Producida la terminacién deh

POCO CCE O COED OCCCOCODO®
Contrato el Estado: a) Ejecutaré las garantias otorgadas conforme a la
Legislacion Aplicable, en cuanto fuere aplicable.- b) Extinguira el derecho
minero sobre la Concesién Minera aplicable a este Contrato.- c) Continuara
con la explotacién del yacimiento de ser de su interés, de acuerdo con lo
establecido en la Legislacion Aplicable.- d) Retendra, en caso de aplicar. las
regalfas anticipadas en los casos de terminacidn originados en las causales
establecidas en fos numerales veinte y cinco punto uno punto tres (25.1.3),
veinte y cinco punto uno punto cinco (25.1.5), veinticinco punto uno punto
seis (25.1.6), veinte y cinco punto uno punto siete (25.1.7), y veinte y cinco
punto uno punto ocho (25.1.8) de la presente clausula.- ¢) Ejercera las demas
facultades establecidas en la Legislacién Aplicable.- CLAUSULA
VIGESIMA SEXTA.- CADUCIDAD.- El Ministerio Sectorial estara
facultado para declarar la caducidad de las Concesiones y permisos
garantizando los derechos constitucionales y legales del debido proceso y la
legitima defensa de conformidad con la Legislacién Aplicable.~
CAPITULO CATORCE: DE LA SOLUCION DE CONTROVERSIAS.-
CLAUSULA —-VIGESIMO —- SEPTIMA: = SOLUCION — DE
CONTROVERSIAS.- VEINTE Y SIETE PUNTO UNO. Negociaciones
Directas Obligatorias.- En todas las controversias relacionadas con la
aplicacién, interpretacién, ejecucién, incumplimiento, terminacién o
cualquier otra circunstancia relacionada con este Contrato, las Partes deberan
intentar un arreglo directo entre ellas. Para ello la Parte afectada debera
presentar una solicitud de negociaciones directas. Para este efecto, la Parte
afectada sometera el desacuerdo al representante legal de la otra Parte. Si
dentro del Plazo de treinta (30) dias de haberse referido el desacuerdo, 0
aquel Plazo que acuerden las Partes, éste no hubiere sido resuelto, se
observaré el procedimiento previsto en los siguientes numerales, segin fuese

el caso.- WEINTE Y SIETE PUNTO DOS. Mediaci6n Facultativa.- A
64

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

falta de alcanzar un arreglo directo de las Partes segun el numeral anterior,
cualquiera de las Partes podré someter las diferencias al proceso de
mediacién (i) a cualquier centro de mediacién registrado por el Consejo de
la Judicatura o (ii) al procedimiento arbitral previsto en el numeral veinte y
siete punto cuatro (27.4) de la clausula Vigésimo Séptima de este Contrato.-
VEINTE Y SIETE PUNTO TRES. Consuitoria.- Veinte y siete punto
tres punto uno. En caso de controversias técnicas previstas en el presente
Contrato que no hayan sido resueltas amigablemente entre las Partes segun
el numeral veinte y siete punto uno (27.1) de la Clausula Vigésimo Séptima
de este Contrato, las Partes de manera facultativa podran referir las
diferencias a un Consultor. El Consultor no podra pronunciarse sobre la
aplicacién de la normativa tributaria.- Veinte y siete punto tres punto dos.
Para estos efectos, la Parte afectada deberd notificar a la otra Parte su
decisién de someter el desacuerdo al dictamen de un Consultor.- Veinte y
siete punto tres punto tres. Para la eleccién del Consultor, cada Parte
presentara a la otra una lista de tres nombres de candidatos dentro del plazo
de quince (15) dias contados a partir de la presentacion de la notificacién a la
otra Parte de su decisién de someter el desacuerdo al dictamen de un
Consultor. Si uno o mas de los Consultores Propuestos aparecieren en ambas
listas, e! Consultor sera seleccionado de entre aquellos que figuren en ambas

listas.- Veinte y siete punto tres punto cuatro. Si no hubiese candidatos

coincidentes o de existir mas de un candidato coincidente, y las Partes no se

pusieren de acuerdo en la nominacién del Consultor, dentro del plazo de

siete (7) dias, contados a partir de la presentacién de las listas, el Consultor

sera designado, considerando la materia a tratar, por sorteo de entre las listas

presentadas por las Partes.- Veinte y siete punto tres punto cinco. El

Consultor deberd ser nominado y designado sobre la base de criterios de

imparcialidad y conocimiento técnico sobre la materia objeto de la
65.

ra
Consultoria.- Weinte y siete punto tres punto seis. Una vez iniciado el
procedimiento, no podran existir reuniones directas entre una de las Partes
con el Consultor sin la autorizacién de la otra. Las Partes presentaran sus
argumentos al Consultor dentro del plazo de treinta (30) dias a partir de la
fecha de su designacién. Las Partes proporcionarén al Consultor toda la
informacion, por escrito 0 en audiencia oral con la evidencia que consideren
que razonablemente requiere para llegar a su dictamen.- Veinte y siete
punto tres punto siete. E] Consultor designado elaborara y entregara el
dictamen a las Partes en el plazo de sesenta (60) dias desde la fecha de
aceptacion de su designacién, plazo dentro dei cual el Consultor podra
solicitar a las Partes la informacién adicional que considere necesaria para la
emision de] dictamen.- Veinte y siete punto tres punto ocho. Las Partes
podran solicitar ampliacién o aclaracién del dictamen dentro del plazo de
quince dias (15) contados a partir de la fecha de su notificacién.- Veinte y
siete punto tres punto nueve. El dictamen del Consultor tendra efecto
vinculante y sera definitivo para las Partes.- Veinte y siete punto tres punto
diez. Sin embargo, dentro del plazo de quince dias (15) de notificado el
dictamen o la ampliacién o aclaracién, las Partes podran solicitar la revision
de la decisién conforme el procedimiento de arbitraje previsto en el numeral
veinte y siete punto cuatro (27.4) de la Clausula Vigésimo Séptima de este
Contrato, inicamente en los siguientes casos: a) Si el Consultor se hubiere
extralimitado en el mandato otorgado: b) Si se demuestra corrupcién,
vinculacién o conflicto de interés del Consultor en la materia objeto de la
controversia; y, c) En caso que a alguna de las Partes se le hubiese negado el
derecho a la defensa, conforme los plazos previstos en esta cldusula.- Veinte
y siete punto tres punto once. El inicio del arbitraje suspendera la decision
del Consultor.- Veinte y siete punto tres punto doce. Los gastos y

honorarios que demande la intervencién del Consultor seran por cuenta de la
: 66

nee OMAR AhAAMRAARARRALAREADEREADRODOAOAOO OL
Cyyyyyy

eceo3e

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (£) CANTON QUITO

Parte solicitante, salvo que las Partes hubieren acordado otra forma de
distribucion de los gastos y honorarios.. VEINTE Y SIETE PUNTO
CUATRO, Arbitraje.- Veinte y siete punto cuatro punto uno. Todas las
controversias que no hayan sido solucionadas por negociaciones directas
segin el numeral veinte y siete punto uno (27.1) de la Clausula Vigésimo
Séptima, o en virtud de la mediacién segtin el numeral veinte y siete punto
dos (27.2) de la Clausula Vigésimo Séptima, 0 que no hayan sido sometidas
a dictamen de un Consultor segiin el numeral veinte y siete punto tres (27,3)
de la Clausula Vigésimo Séptima de este Contrato serdn resueltas
definitivamente mediante un arbitraje ad-hoc al amparo del Reglamento de
Arbitraje de la Comision de las Naciones Unidas para el Derecho Mercantil
Internacional, UNCITRAL del aio mil novecientos setenta y seis. El
arbitraje sera administrado por la Corte Permanente de Arbitraje con sede en
La Haya.- Veinte y siete punto cuatro punto dos. Lugar del Arbitraje: E]
lugar del arbitraje sera Santiago de Chile, Chile.- Veinte y siete punto
cuatro punto tres. Idioma: El idioma del procedimiento serd el castellano.
Cualquiera de las Partes podra Presentar pruebas testimoniales o
documentales en un idioma distinto ai castellano, siempre que esa Parte le
provea a la otra Parte una traduccion escrita al castellano de dicha prueba
testimonial o documental.- Veinte y siete punto cuatro punto cuatro.

Arbitraje en Derecho: El arbitraje sera en Derecho y la normativa aplicable
al fondo de la controversia, sera el derecho ecuatoriano.- Veinte y siete

punto cuatro punto cinco, Constitucion del Tribunal Arbitral: El Tribunal

Arbitral estara compuesto por tres (3) miembros. Cada una de las Partes

designara a un drbitro, y el tercero, que actuara como Presidente del Tribunal

Arbitral, sera designado de comun acuerdo por las Partes. Si una parte se

abstiene de designar a un 4rbitro o no llegaren a un acuerdo sobre el

nombramiento del Presidente dentro de los noventa (90) dias contados a

partir de la notificacién del inicio del procedimiento, el nombramiento sera
hecho por el Secretario de la Corte Permanente de Arbitraje con sede en La
Haya quien actuara como autoridad nominadora. Salvo pacto en contrario,
los arbitros no deberan tener la misma nacionalidad de las Partes.- Veinte y
siete punto cuatro punto seis. Eleccién y Renuncia: El arbitraje previsto en
la presente clausula valdra como eleccion de la via para la resolucién de las
desavenencias derivadas del presente Contrato.- WEINTE Y SIETE
PUNTO CINCO. Exclusién de ciertas materias del ambito del arbitraje y
atribucién de jurisdiccién a tribunales y cortes nacionales.- No podran ser
resueltas mediante arbitraje y deberan ser resueltas por los tribunales
competentes del Ecuador, disputas sobre las materias que no son
transigibles y, por !o tanto, no son arbitrables,de conformidad con la
Legislacién Aplicable, vigente a Ja Fecha Efectiva-~ WEINTE Y SIETE
PUNTO SEIS. Costos.- Los costos del procedimiento seran cubiertos en
partes iguales, a no ser que el Tribunal, en su laudo, decida lo contrario.-
VEINTE Y SIETE PUNTO SIETE. Ejecucion del Laudo.- El Laudo que
dicte el Tribunal Arbitral sera de cumplimiento obligatorio para las Partes.-
CAPITULO QUINCE: DISPOSICIONES GENERALES.- CLAUSULA
VIGESIMO OCTAVA: DE LA FUERZA MAYOR y CASO
FORTUITO.- VEINTE Y OCHO PUNTO UNO. En general.- Veinte y
ocho punto uno punto uno. Ninguna de las Partes respondera por el
incumplimiento, suspensién o retraso en la ejecucién de las obligaciones
establecidas en este Contrato, ni estara obligada a indemnizar a la otra Parte
por los perjuicios que pudieren causarse, cuando el incumplimiento,
suspension o retraso fuere causado por circunstancias de Fuerza Mayor 0
Caso Fortuito debidamente comprobados de conformidad con lo estipulado
en esta cldusula.- Veinte y ocho punto uno punto dos. La Parte que alegare

la Fuerza Mayor 0 Caso Fortuito, debera notificar, a la otra dentro del plazo
68

nee ee OAR ARARARARAHRANALRADAHRAAHREARARHRAOAOAE
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E ) CANTON QUITO

maximo de quince (15) dias desde la ocurrencia de tal hecho, con indicacién
del tiempo estimado de la Suspensién y presentara las justificaciones
correspondientes, si los eventos no fueren de dominio publico.- La Fuerza
Mayor o Caso Fortuito involucrara el nimero de dias que se justifiquen y se
aplicard a los derechos y obligaciones por tal hecho.- VEINTE Y OCHO
PUNTO DOS. Medidas de Mitigacién.- Veinte y ocho punto dos punto
uno. La Parte afectada por el evento de Fuerza Mayor o Caso Fortuito esta
obligada a tomar todas las medidas que se encuentren a su alcance para
mitigar y subsanar sus consecuencias Y para reanudar las actividades tan
Pronto como sea posible.- Veinte y ocho punto dos punto dos. Si dentro de
un periodo razonable después de haber sido confirmado el evento de Fuerza
Mayor o Caso Fortuito que ocasiona la suspensién o demora en Ja ejecucién
de las obligaciones bajo este Contrato, la Parte afectada no ha procedido a
adoptar las medidas que razonable y legalmente podria iniciar para eliminar
0 mitigar dicho evento de Fuerza Mayor o Caso Fortuito o sus efectos
directos 0 indirectos, la otra Parte podra, a su exclusiva discrecion y dentro
del término de dos (2) dias siguientes a haber enviado la correspondiente
notificacién a la Parte afectada, adoptar e iniciar la ejecucién de cualquier
medida razonable que juzgue necesaria o conveniente para eliminar o mitigar
la ocurrencia del evento de Fuerza Mayor o Caso Fortuito en cuestién o sus
efectos directos o indirectos. La Parte afectada sera responsable de todos los
costos ocasionados por las medidas que tome la otra Parte segtin esta
clausula.- VEINTE Y OCHO PUNTO TRES. Terminacién del Evento.-
Cuando la Parte afectada por el evento de Fuerza Mayor o Caso Fortuito esté
en capacidad de reiniciar el cumplimiento de sus obligaciones bajo el
Contrato, dicha Parte lo notificard a la otra Parte dentro de los diez (10) dias
laborables siguientes a la fecha en que haya cesado el evento de Fuerza

Mayor 0 Caso Fortuito. VEINTE Y OCHO PUNTO CUATRO. -

Terminacién del Contrato en caso de Duracién Extendida.- Si los efectos
de un evento de Fuerza Mayor o Caso Fortuito paralizaren las actividades
previstas en el presente Contrato por un plazo superior a dos (2) aiios,
cualquiera de las Partes podra iniciar el procedimiento para terminacién del
Contrato de mutuo acuerdo. VEINTE Y OCHO PUNTO CINCO.
Compensacién de Plazo.- La ocurrencia de un evento de Fuerza Mayor o
Caso Fortuito dara lugar a la revision del Plan Anual de Trabajo e
Inversiones y del Programa y Presupuesto Ambiental Anual presentados por
el Concesionario Minero. Al Concesionario Minero se le ampliaré
automaticamente el Plazo de cumplimiento de sus obligaciones contractuales
por el mismo tiempo que dure la suspensién de las operaciones debido a
evento de Fuerza Mayor o Caso Fortuito. De conformidad con el articulo
cincuenta y ocho de la Ley de Mineria el plazo de la Concesi6n Minera se
suspendera por el mismo periodo.- CLAUSULA VIGESIMO NOVENA:
DERECHOS DEL ESTADO SOBRE LA INFORMACION.- VEINTE Y
NUEVE PUNTO UNO. Informacion Protegida.- Toda la informacién,
estudios u otra informacion, materiales y documentos elaborados y
presentados al Ministerio Sectorial en cumplimiento de las obligaciones
contenidas en este Contrato y la Legislacion Aplicable, tendran implicito el
derecho irrevocable y gratuito de usufructo a favor del Estado atin después
de la terminacién del presente Contrato, excepto en los casos en que el
Concesionario Minero sea tinicamente licenciatario autorizado.- VEINTE Y
NUEVE PUNTO DOS. Titularidad y Derechos de Propiedad Intelectual
e Industrial.- El derecho de autor respecto a todos los pianos, dibujos,
especificaciones, cdlculos, anexos, informes, software (generado 0 no por
computadora) y otros trabajos preparados por el Concesionario Minero, o en
su nombre, en relacién con la ejecucién de este Contrato pertenecen al

Concesionario Minero.- VEINTE Y NUEVE PUNTO TRES. Informacién
; 70

ann nnn en ene en ARERR AKER AR AAR AAARAAAAAAARMANRAAAAARAAAE
A

|

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA (E) CANTON QUITO

Confidencial.- La Parte Receptora se obliga a no divulgar la Informacién
Privilegiada y Confidencial a terceros sin el consentimiento previo y por
escrito de la Parte Informante; excepto en caso de que Ja Legislacién
Aplicable lo disponga o lo Prevea o que sea requerida por orden de autoridad
competente o en ejercicio de las actividades propias de la Parte Receptora.-
CLAUSULA TRIGESIMA: SUBCONTRATISTAS DEL
CONCESIONARIO MINERO.- Fl Concesionario Minero, para el
cumplimiento del objeto del Contrato podria hacerlo a través de
Subcontratistas, a su exclusiva cuenta y riesgo, siendo el unico responsable
por el cumplimiento de las obligaciones establecidas en el presente
Contrato.- El Concesionario Minero salvaguardaré e indemnizara de
cualquier reclamo que pudiere surgi por tal subcontratacién contra el
Estado, asi como a sus respectivos funcionarios, empleados, agentes y demas
representantes, frente a cualquier reclamo laboral que pueda ser intentado
por cualquier empleado, trabajador, o representante de la Subcontratista, y
frente a cualquier lesion, fallecimiento, dafio o pérdida de cualquier clase o
cardcter que surja, relacionado directa o indirectamente con Ja ejecucion del
presente Contrato o de las obligaciones que asume bajo este Contrato.- La
seleccién de los Subcontratistas, la negociacién de los términos y
condiciones de los subcontratos, su adjudicacién y suscripcién seran de
exclusiva responsabilidad del Concesionario Minero.- CLAUSULA
TRIGESIMA PRIMERA: NO DISCRIMINACION.- El Estado en la
interpretacion y ejecucidn de este Contrato, considerando las particularidades
de cada caso, garantizaré un tratamiento no discriminatorio a todos los
Concesionarios Mineros que suscriban un Contrato de Explotacién Minera al
amparo de la Ley de Mineria- CLAUSULA TRIGESIMA SEGUNDA:
REGISTRO, CUANTIA Y GASTOS.- TREINTA Y DOS PUNTO UNO.
Gastos.- Los gastos que ocasionen la celebracion del presente Contrato y su
71

registro seran cubiertos por el Concesionario Minero- TREINTA Y DOS
PUNTO DOS. Cuantia.- Por su naturaleza, este Contrato es de cuantia
indeterminada.- TREINTA Y DOS PUNTO TRES. Registro del
Contrato.- Dentro de los treinta (30) dias siguientes contados desde la fecha
de suscripcién del presente Contrato, el Concesionario Minero debera
inscribirlo en el Registro Minero a cargo de la ARCOM, de acuerdo con la
Legislacion Aplicable- TREINTA Y DOS PUNTO CUATRO.
Ejemplares.- El Concesionario Minero, una vez inscrito el presente
Contrato en el Registro Minero a cargo de la ARCOM, entregara diez copias
certificadas del presente Contrato al Ministerio Sectorial, quien dentro del
término de treinta (30) dias, contados a partir de la Fecha de Vigencia,
entregara a la Contraloria General del Estado, Procuraduria General del
Estado, al Ministerio del Ambiente, Servicio de Rentas Internas y Banco
Central del Ecuador, copias de este Contrato.- CLAUSULA TRIGESIMA
TERCERA: ESTIPULACIONES GENERALES.- TREINTA Y TRES
PUNTO UNO. Acuerdo Integral.- Treinta y tres punto uno punto uno.
Este Contrato y cada una de sus clausulas y disposiciones son validas, se
ajustan a derecho y constituyen obligaciones exigibles para Jas Partes de
acuerdo con los términos establecidos en el presente Contrato y en la
Legislacién Aplicable; y, no viola ninguna disposicién constitucional, legal
ni reglamentaria aplicable a las Partes.- Treinta y tres punto uno punto
dos. Fl presente Contrato contiene el acuerdo total alcanzado por las Partes;
por lo tanto, no puede ser modificado, sino mediante adendas modificatorias
suscritas por las Partes en los términos establecidos en este Contrato y en la
Legislacién Aplicable.- TREINTA Y TRES PUNTO DOS. Continuidad.-
EI presente Contrato es valido de acuerdo a la Legislacion Aplicable en el
Ecuador. En caso de que cualquier parte o clausula de este Contrato fuera

considerada por cualquier corte, juez o tribunal como violatoria a la
2

ee ee RAR AAMAAARARARALNRAAAAADROOAOBOOEO(
DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

Legislacién Aplicable, 0 no valida o inejecutable bajo ella, este Contrato sera

considerado plenamente valido y se entendera modificado solo para la parte

declarada en violacién de tal ley o invalida o inejecutable bajo ella. En tal

ww
e
rs
e
e
e
e@
eo
e
e
e
e

virtud, las estipulaciones contractuales no declaradas ilegales, invalidas o
inejecutables, deberan ser cumplidas de conformidad con lo sefialado en este
Contrato.- TREINTA Y TRES PUNTO TRES. Ausencia de Renuncia.-

El hecho de que cualquiera de las Partes no requiera a la otra el

exsecee

cumplimiento de cualquiera de las obligaciones contenidas en este Contrato,

no sera considerado como una renuncia a los derechos que dicha Parte tiene
para reclamar por tal incumplimiento y, por lo tanto, en cualquier momento
Posterior se podré demandar tal incumplimiento sin que haya lugar a declarar
que ha existido una renuncia tdcita del derecho a reclamar por no haberlo
ejercido inmediatamente. Por lo tanto, toda renuncia de derechos debera ser
emitida por escrito por la Parte renunciante y comunicada a la otra Parte.-

TREINTA Y TRES PUNTO CUATRO. Notificaciones —y

i

Comunicaciones.- Toda orden, aprobacion, declaracién ¥ notificaciones de
cualquier naturaleza entre las Partes que sean requeridas, expresamente
autorizadas o provistas bajo este Contrato (en adelante referido como
“Comunicacién”) deberan ser por escrito y entregadas en la direccién que
consta en esta clausula o por otros medios de comunicacién u otras
direcciones previamente acordados entre las Partes, La Comunicacion debera
ser suscrita por un representante debidamente autorizado de la Parte que
envia la Comunicacién.- Treinta y tres punto cuatro punto uno.

Comunicaciones entre el Concesionario Minero y el Estado: -----------

Toda Comunicacién del Concesionario Minero al Estado deberA ser dirigida de

ae of Siguiente manera: -

; y besor

73

Direccion: Juan Leén Mera vy Orellana, esq. Edificio MTOP, Sto. Piso. Quito.-

Con copia a:

SENOR

SUBSECRETARIO DE CONTRATACION MINERA

ADMINISTRADOR DEL CONTRATO

Direccion: Juan Leén Mera y Orellana, esq. Edificio MTOP, Sto. Piso. Quito

Toda Comunicacion del Estado al Concesionario Minero debera ser dirigida de

Ja siguiente manera:

SENOR

REPRESENTANTE LEGAL

ECUACORRIENTE S.A.

Direccién: Republica de El Salvador 1082 y NNUU, Edificio Mansién Blanca,

Torre Paris. Quito

TREINTA Y TRES PUNTO CINCO. Cambio de Designacién de Parte.~

Treinta y tres punto cinco punto uno. Cualquiera de las Partes podrd, previa

notificacién a la otra Parte, en cualquier momento cambiar la designacién de la

persona llamada a recibir comunicaciones de la otra Parte, Ia direccion de la

oficina en Ecuador autorizada a recibir dichas comunicaciones 0 el casillero

judicial designado para tal efecto.- Treinta y tres punto cinco punto dos, En

el evento de cualquier cambio en la direccién prevista en este Contrato, la

Parte que lo realice debera notificar este hecho, inmediatamente, a la otra

Parte, de acuerdo a lo previsto en esta clausula. Realizada tal notificacién se

entendera modificada la presente cldusula, en la parte pertinente, atin sin la

aceptacién expresa de la otra Parte.- Cumpla Usted sefior Notario con las

demas formalidades de ley para el perfeccionamiento de este instrumento.-

HASTA AQUI LA MINUTA, que queda elevada a Escritura Publica con
“todo su valor legal, junto con los documentos habilitantes que se agregan, la

a que se halla firmada por la Doctora Maria Lorena Espinoza Arizaga,
74

ee te OR RAKRAAAKRAMRAARARARADRALKRRERADRDRAROOAO“
ed

A

Wek

QS

fe Yarres

DOCTORA PAOLA ANDRADE TORRES
NOTARIA CUADRAGESIMA ( E ) CANTON QUITO

con matricula profesional numero cinco mil seiscientos cincuenta y seis del
Colegio de Abogados de Pichincha; leida que les fue a los comparecientes
por mi la Notaria y por la perito intérprete en alta y clara voz, se afirman y
ratifican en su contenido y para constancia de ello firman juntamente
conmigo en unidad de acto, quedando incorporada en el protocolo de esta

Notaria, de todo lo cual doy fe.-

OPASTOR MORRIS
Oosiss-a3

WILSONM
Ny

ne de Recurscs Naturales No Renovables

LI DONGQINC
Pasap. No.: fo

CHEN QI
Pasap. No.; Poo 85 3:29

Perito intérprete

